Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 1 of 26 PageID #: 236

                                               CHARLES ROPER 8/25/2020

                                                          Page 1                                                                  Page 3
      1            UNITED STATES DISTRICT COURT                        1           UNITED STATES DISTRICT COURT
      2            EASTERN DISTRICT OF MISSOURI                        2           EASTERN DISTRICT OF MISSOURI
      3               SOUTHEASTERN DIVISION                            3                 SOUTHEASTERN DIVISION
      4                                                                4
      5                                                                5   ROBIN MESEY and JENNIFER MESEY, )
      6   ROBIN MESEY and JENNIFER MESEY, )                            6          Plaintiffs,        )
      7           Plaintiffs,       )                                  7   vs.                   )
      8   vs.                   )                                      8   CITY OF VAN BUREN, MISSOURI, et )Case No. 1:19-CV-71 SNLJ
      9   CITY OF VAN BUREN, MISSOURI, et )Case No. 1:19-CV-71 SNLJ    9   al.,                 )
     10   al.,                  )                                     10          Defendants.            )
     11           Defendants.           )                             11
     12                                                               12            DEPOSITION OF CHARLES ROPER, produced,
     13                                                               13   sworn and examined on AUGUST 25, 2020, between the
     14                                                               14   hours of eight o'clock in the forenoon and six o'clock
     15             DEPOSITION OF CHARLES ROPER                       15   in the afternoon of that day, at the Phelps County
     16           TAKEN ON BEHALF OF THE PLAINTIFF                    16   Courthouse, 200 North Main Street, Rolla, Missouri,
     17                 AUGUST 25, 2020                               17   before Sarah J. Pokorski, a Certified Court Reporter
     18                                                               18   and Notary Public within and for the State of
     19                                                               19   Missouri, in a certain cause now pending in the United
     20                                                               20   States District Court, Eastern District of Missouri,
     21                                                               21   Southeastern Division, between ROBIN MESEY and
     22                                                               22   JENNIFER MESEY, Plaintiffs vs. CITY OF VAN BUREN,
     23                                                               23   MISSOURI, et al., Defendants; on behalf of the
     24                                                               24   Plaintiffs.
     25                                                               25


                                                          Page 2                                                                  Page 4
      1                             INDEX                              1
                                                                       2
                                                                                         APPEARANCES

      2                                                                3   For the Plaintiffs:
      3          QUESTIONS BY:                                PAGE     4
                                                                           Schottel & Associates, P.C.
                                                                           James W. Schottel, Jr.
      4          Mr. Schottel                            5                 906 Olive Street
                                                                       5   St. Louis, Missouri 63101
      5          Mr. Phillips                           53                 314-421-0350
      6          Mr. Schottel                            57            6   jwsj@schotteljustice.com
                                                                       7
      7                                                                8   For the Defendants:
      8                                                                    Fisher, Patterson, Sayler & Smith, LLP
                                                                       9   Portia C. Kayser
      9                                                                    1010 Market Street
     10                                                               10   Suite 1650
                                                                           St. Louis, Missouri 63101
     11                             EXHIBITS                          11   314-561-3675
     12                                                                    pkayser@fisherpatterson.com
                                                                      12
     13          EXHIBIT                                PAGE          13
     14          1                                15                  14
                                                                           Keck & Phillips, LLC
                                                                           Damon S. Phillips
     15          2                                 16                      3140 East Division Street
     16          3                                 17                 15   Springfield, Missouri 65802-2408
                                                                           417-890-8989
     17          4                                 17                 16   damon@kpwlawfirm.com
                                                                      17
     18          5                                 17                 18   Court Reporter:
     19                                                                    Sarah J. Pokorski, CCR
                                                                      19   Missouri CCR No. 745
     20                (Exhibits retained by Mr. Schottel.)                Alaris Litigation Services
     21                                                               20   711 North Eleventh Street
                                                                           St. Louis, Missouri 63101
     22                                                               21   314-644-2191
     23                                                                    1-800-280-DEPO
                                                                      22
     24                                                               23
     25                                                               24
                                                                      25


                                                                                                                     1 (Pages 1 to 4)
                                               ALARIS LITIGATION SERVICES
   www.alaris.us                                  Phone: 1.800.280.3376                                           Fax: 314.644.1334
                                                    EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 2 of 26 PageID #: 237

                                                CHARLES ROPER 8/25/2020

                                                           Page 5                                                             Page 7
      1          IT IS HEREBY STIPULATED AND AGREED by and           1     Q. And at some point did you begin working as a
      2   between counsel for the Plaintiffs and counsel for the     2   police officer for the City of Van Buren?
      3   Defendants that this deposition may be taken in            3     A. Yes.
      4   shorthand by Sarah J. Pokorski, CCR, a Certified Court     4     Q. What year was that?
      5   Reporter and Notary Public, and afterwards transcribed     5     A. It would have been in 2016 also.
      6   into typewriting; and the signature of the witness is      6     Q. Are you still a police officer with the City
      7   expressly reserved.                                        7   of Van Buren?
      8                *****                                         8     A. I am again. Yeah.
      9               CHARLES ROPER,                                 9     Q. What -- so from 2016 to current, was there a
     10   Of lawful age, produced, sworn and examined on behalf     10   lapse of you working for the City of Van Buren?
     11   of the plaintiff, deposes and says:                       11     A. Yeah.
     12                                                             12     Q. And what time frame --
     13     (Starting time of the deposition: 2:56 p.m.)            13     A. I quit there at the City in 2017 after the
     14                                                             14   flood.
     15             DIRECT EXAMINATION                              15     Q. And when did you start working again?
     16   QUESTIONS BY MR. SCHOTTEL:                                16     A. 2019. Yeah.
     17     Q. Good afternoon. Could you state and spell            17     Q. With the City of Van Buren Police Department,
     18   your name, please.                                        18   what ranks have you held?
     19     A. Charles Roper. And spell my whole name, or           19     A. Officer.
     20   just last name?                                           20     Q. And I forgot the question -- to ask it at the
     21     Q. Last name is fine.                                   21   beginning. We always have to ask. Are you under the
     22     A. R-O-P-E-R.                                           22   influence of any substance, whether prescription or
     23     Q. Okay. And your middle name?                          23   non-prescription, that would affect your ability to
     24     A. Lee.                                                 24   understand my questions?
     25     Q. And are you married?                                 25     A. No, sir.


                                                           Page 6                                                             Page 8
      1     A. Yes.                                                  1     Q. We all assume that, but we have to ask it
      2     Q. And what's your wife's name?                          2   anyway. What year were you born?
      3     A. Donna Roper.                                          3     A. 1984.
      4     Q. What's the highest grade of education you've          4            MR. SCHOTTEL: Can we go off the record for
      5   completed?                                                 5   a second.
      6     A. I've got some college.                                6            MS. KAYSER: Yes.
      7     Q. And have you had any specialized training?            7               (OFF THE RECORD.)
      8     A. Yeah. I'm an EMT and a police officer.                8            MR. SCHOTTEL: Back on the record.
      9     Q. Where did you get your training to become a           9     Q. (BY MR. SCHOTTEL.) My name is James
     10   police officer?                                           10   Schottel, Jr. I am the attorney for the -- I say
     11     A. At Three Rivers Community College.                   11   their last name wrong. You guys looked surprised, but
     12     Q. What city is that in?                                12   I -- the Meseys, I believe, and -- in this lawsuit
     13     A. Poplar Bluff.                                        13   against yourself, against the City, and the chief.
     14     Q. And when did you first become a licensed             14   I'm going to be asking you a series of questions like
     15   police officer? Just a year is fine.                      15   I have. You've done a good job of giving a verbal
     16     A. I think it was 2016.                                 16   response. I know you have a mask on, so if the court
     17     Q. And who was your first law enforcement               17   reporter has any issues hearing, we may have to scoot
     18   employment with?                                          18   you closer, ask you to speak louder, because the court
     19     A. I -- it would be the Carter County Sheriff's         19   reporter's taking everything down today. The other
     20   Office.                                                   20   kind of basic rules -- and all of us have gone through
     21     Q. And do you still work for Carter County              21   these when -- when they took my client's deposition --
     22   Sheriff's --                                              22   is to try to wait until I finish my answer, and then
     23     A. No.                                                  23   give your answer, even if you know what the answer is.
     24     Q. Why did that employment end?                         24   Oftentimes, people are eager to answer a question, oh,
     25     A. I was offered more money.                            25   I know this -- this one, I'm going to answer it.



                                                                                                             2 (Pages 5 to 8)
                                                ALARIS LITIGATION SERVICES
   www.alaris.us                                   Phone: 1.800.280.3376                                   Fax: 314.644.1334
                                                     EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 3 of 26 PageID #: 238

                                                CHARLES ROPER 8/25/2020

                                                             Page 9                                                   Page 11
      1   Because when we're talking over each other, it doesn't       1      A. Yes, sir.
      2   look good on the -- on the transcript. Because like I        2      Q. Okay. And can you describe what that
      3   said, the court reporter's taking everything down,           3   training consisted of. Did you fire at targets? You
      4   so -- fair enough?                                           4   know, did they teach you -- you know, what did they
      5     A. Fair enough.                                            5   teach you? That's what I was trying to get to.
      6     Q. All right. Like I said, I don't expect this             6      A. We -- we fired at paper targets at multiple
      7   deposition to take very long, but if you'd like to           7   different ranges. We had a stress course that
      8   take a break for any reason, use the restroom,               8   involved shooting where we had to get our heart rate
      9   whatever it may be, just let us know, and we can take        9   up, run and shoot, stuff like that.
     10   a break at that time. In your employment with the           10      Q. And in your training, what kind of firearm
     11   City of Van Buren, what are your basic duties as a          11   did you use?
     12   police officer?                                             12      A. I had a Glock 22.
     13     A. I protect the citizens of Van Buren.                   13      Q. Okay. Is that a common firearm with police
     14     Q. And what I was trying to get at is you're              14   departments nowadays?
     15   basically a patrol officer. Is that correct?                15      A. I -- not necessarily. I mean, everybody kind
     16     A. Yes, sir.                                              16   of carries what they want.
     17     Q. Okay. And do you have your own vehicle?                17      Q. Okay. Do you currently carry a Glock 22?
     18     A. No. We share vehicles.                                 18      A. No, sir.
     19     Q. Okay. So when you patrol the streets, you              19      Q. Okay. What do you carry now?
     20   have a partner, or do you just use someone else's car?      20      A. I have a Glock 21.
     21   Is that what you mean by share?                             21      Q. Okay. I believe the date of the incident
     22     A. We have -- we have three vehicles there, and           22   subject to this case was April 22nd, 2019. Does that
     23   we all share those three vehicles. And I -- I work by       23   sound right?
     24   myself. Everybody else works by theirself.                  24      A. No.
     25     Q. Okay. That's what I was getting at. Because            25      Q. Okay.


                                                         Page 10                                                     Page 12
      1   it's different with every department, so -- can we           1      A. It was before then.
      2   take a break real quick.                                     2      Q. Maybe -- that was maybe a date this report
      3            MS. KAYSER: Sure.                                   3   was prepared.
      4                (OFF THE RECORD.)                               4          MR. PHILLIPS: Jim, if it helps --
      5            MR. SCHOTTEL: Okay. Back on the record.             5          MR. SCHOTTEL: Yeah. I just don't have it
      6       Q. (BY MR. SCHOTTEL.) All right. Before we --            6   off the top of my head.
      7   I asked you about your training. And can you                 7          MR. PHILLIPS: My understanding is that
      8   briefly -- well, first, who conducted your training          8   your complaint of incident was February 22nd, 2019.
      9   when you became a police officer?                            9   Does that sound right?
     10       A. The Missouri Sheriff's Association.                  10      Q. (BY MR. SCHOTTEL.) Does that sound right to
     11       Q. Okay. And is that -- that was the one on --          11   you to the date of the incident, according to your --
     12   in Poplar Bluff. Right?                                     12          MR. PHILLIPS: Hold on. Let's --
     13       A. Yes, sir.                                            13          MR. SCHOTTEL: I just want to make sure
     14       Q. Did you receive any additional training from         14   we're all --
     15   the City of Van Buren?                                      15          MR. PHILLIPS: Why don't we go off the
     16       A. We have to do 24 hours a year of CEUs.               16   record.
     17       Q. Yeah. Can you -- before you became a police          17          MR. SCHOTTEL: Sure.
     18   officer, can you describe the training you went             18                (OFF THE RECORD.)
     19   through on using a firearm as a police officer.             19          MR. SCHOTTEL: Back on the record.
     20       A. What do you mean? Because I don't -- I don't         20      Q. (BY MR. SCHOTTEL.) After reviewing the
     21   understand what you mean.                                   21   records, does February 22nd, 2019 -- does that sound
     22       Q. All right. I'm assuming in Poplar Bluff when         22   about right for the date of the incident that's the
     23   you went through the training course, they had some         23   subject of this case?
     24   training with -- relating to firearms. Is that              24      A. Yes, sir.
     25   correct?                                                    25      Q. Okay. Were you carrying a firearm that day?



                                                                                                         3 (Pages 9 to 12)
                                               ALARIS LITIGATION SERVICES
   www.alaris.us                                  Phone: 1.800.280.3376                                  Fax: 314.644.1334
                                                    EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 4 of 26 PageID #: 239

                                           CHARLES ROPER 8/25/2020

                                                    Page 13                                                        Page 15
      1      A. The date of the incident? Yes, sir.               1   where the other locations on your body or on your
      2      Q. Okay. And where were you -- where on your         2   person that you could carry or holster a handgun.
      3   person were you carrying it?                            3     A. I mean, I guess you could put them pretty
      4      A. On my right hip.                                  4   much anywhere. I mean, I -- I don't carry a secondary
      5      Q. Okay. And I'm assuming you wear a holster on      5   one, so I honestly don't know.
      6   your right hip.                                         6     Q. Gotcha. Okay. And I mean, I've seen -- or
      7      A. Yes, sir.                                         7   you watch the movies, you see other, you know,
      8      Q. All right. And is it -- can -- was it             8   officers with handguns with -- I've seen them like
      9   concealed on that day?                                  9   around people's ankles, or -- so is that what you mean
     10      A. No, sir.                                         10   like by the holster, you can put them wherever you
     11      Q. Okay. On that day, did you -- do you have to     11   want, or wherever they can attach to?
     12   have a permit to carry a concealed weapon?             12     A. They sell multiple different kinds of
     13      A. No. State of Missouri doesn't require that.      13   holsters.
     14      Q. And on February 22nd, 2019, what kind of         14     Q. Okay. Thanks for clearing that up for me.
     15   weapon were you carrying?                              15   Okay. I've got these marked, but if you could initial
     16      A. It was a Springfield XD-S.                       16   them for me, that would be great. And hand it to
     17      Q. Okay. And what is the capacity of that gun?      17   opposing counsel.
     18      A. Seven plus one.                                  18         MR. PHILLIPS: You want some help there?
     19      Q. And I know what that means, but could you        19         MR. SCHOTTEL: Yeah. If you could hand it
     20   just give an explanation what that means, seven plus   20   to the court reporter for me.
     21   one.                                                   21        (EXHIBIT 1 MARKED FOR THE RECORD.)
     22      A. Yes, sir. It means it can hold seven in the      22     Q. (BY MR. SCHOTTEL.) If you could just look
     23   magazine and one in the chamber.                       23   through that from front to back. I just want to make
     24      Q. Okay. And is -- is the chamber in that gun       24   sure you take a good look at that.
     25   in the handle? In the grip. I'm sorry.                 25     A. Okay. I do know what this is. Yeah.


                                                    Page 14                                                        Page 16
      1      A. What do you mean? The --                          1      Q. All right. And I just wanted you to identify
      2      Q. Where are the bullets held within the gun?        2   those are your answers to the interrogatories that we
      3      A. In the magazine.                                  3   had sent to you. Is that correct?
      4      Q. And how is the magazine attached to the gun?      4      A. Yes, sir.
      5      A. In the mag well. I'm not -- I'm not sure --       5      Q. Okay. And did that bear your signature on
      6      Q. All right. They have -- the magazines are         6   the back of the interrogatory answers?
      7   attached to handguns in different ways. Right? Some     7      A. Yes, sir.
      8   go in the -- in the grip.                               8      Q. All right.
      9      A. Yes, sir.                                         9          (EXHIBIT 2 MARKED FOR THE RECORD.)
     10      Q. Right? I was just trying to figure out how       10      Q. (BY MR. SCHOTTEL.) And just for the record,
     11   that magazine is situated --                           11   Exhibit 2's been marked. Can you identify what --
     12      A. Oh. Yeah.                                        12   what Exhibit 2 is.
     13      Q. -- with that gun.                                13      A. It's the answers to affirmative defense of
     14      A. It's -- it's in the grip.                        14   defendant Charles Roper.
     15      Q. Okay. Didn't mean to confuse you.                15      Q. All right. And that was drafted by your
     16      A. No. You're fine.                                 16   attorney and filed in the case. That's just basically
     17      Q. Outside of the handgun that you had said you     17   your answer to our complaint in the case. Is that
     18   were carrying on your hip, where -- did you have any   18   fair to say?
     19   other handguns that you were carrying that day?        19      A. Yes, sir.
     20      A. No, sir.                                         20      Q. All right. Okay. Okay. And I'll be asking
     21      Q. Okay. In your work as a police officer, do       21   some questions about all these documents in a little
     22   you ever carry more than one handgun?                  22   bit. I just want to get them all marked and have you
     23      A. No, sir.                                         23   look through them so you can identify them. So -- I
     24      Q. And if an officer -- police officer does         24   find it easier to do that instead of jumping around.
     25   carry more than one handgun, can you just describe     25   Damon, grab -- pull a couple more pages. I do have



                                                                                                       4 (Pages 13 to 16)
                                          ALARIS LITIGATION SERVICES
   www.alaris.us                             Phone: 1.800.280.3376                                     Fax: 314.644.1334
                                               EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 5 of 26 PageID #: 240

                                            CHARLES ROPER 8/25/2020

                                                      Page 17                                                       Page 19
      1   them Bates marked. Man, there's a lot of pages in         1      A. My father-in-law's. Sorry.
      2   there.                                                    2      Q. Okay. And when did you first see your
      3          THE REPORTER: Sorry. I can't really hear           3   father-in-law's dog?
      4   you. Did you want to go off the record, or --             4      A. As I approached the intersection.
      5          MR. SCHOTTEL: We can go off the record for         5      Q. And what is your father-in-law's dog's name?
      6   a second while we get this together.                      6      A. Draco.
      7                (OFF THE RECORD.)                            7      Q. Can you spell that for me.
      8         (EXHIBIT 3 MARKED FOR THE RECORD.)                  8      A. I think he spells it D-R-A-C-O.
      9      Q. (BY MR. SCHOTTEL.) And Exhibit 3 is the             9      Q. Okay. And how old is Draco now?
     10   Carter -- Carter County Sheriff's Department             10      A. Well, he's deceased now.
     11   investigation file with respect to the incident that's   11      Q. When did he pass away?
     12   subject to this case. And I just wanted to ask you if    12      A. Would have been May or June of this year.
     13   you received a copy. I know your attorney's received     13      Q. Well, at the time he passed away, how old was
     14   a copy. If you received a copy as well. Have you         14   he?
     15   seen all of it? Part of it? Some of it?                  15      A. Don't quote me on it, but I believe my
     16      A. I -- I went down and requested a copy.             16   father-in-law said he was like 16 years old. He was
     17   Mine's not that thick.                                   17   an old dog. That's the best to my ability I know.
     18      Q. Okay.                                              18      Q. And what kind of breed was Draco, if you
     19         (EXHIBIT 4 MARKED FOR THE RECORD.)                 19   know?
     20          MS. KAYSER: Do you want me to take this           20      A. He was a mixed breed, as best I know.
     21   one so she can start initialing it?                      21      Q. All right. So on the date of the incident,
     22          MR. SCHOTTEL: Sure. Absolutely.                   22   do you remember was it the -- when you first saw
     23         (EXHIBIT 5 MARKED FOR THE RECORD.)                 23   Draco, was it in the morning time? Afternoon?
     24      Q. (BY MR. SCHOTTEL.) And I think I left off at       24   Evening?
     25   Exhibit 4. Have you seen Exhibit 4 before? I'm sure      25      A. I think this would have been around noon,


                                                     Page 18                                                       Page 20
      1   you have.                                                 1   because we were getting hungry for lunch. So it would
      2      A. Yes. It's my --                                     2   have been somewhere around that time.
      3      Q. And can you identify what that is.                  3     Q. And you said -- were you driving at the time
      4      A. It's my employment application.                     4   you saw Draco?
      5      Q. And who was that -- the employment                  5     A. Yes, sir.
      6   application for?                                          6     Q. What were you driving?
      7      A. I believe this is for the Van Buren Police          7     A. My son's Ford Escape.
      8   Department. Yeah.                                         8     Q. And why were you driving your son's car at
      9      Q. Yeah. Okay. All right. And have you seen            9   the time?
     10   Exhibit 5 before?                                        10     A. Because mine was broke.
     11      A. It's our city code book.                           11     Q. And how old is your son?
     12      Q. Okay. And particularly, did you look at            12     A. He's 20.
     13   the -- all the pages of Exhibit 5?                       13     Q. And was there anyone else in the vehicle with
     14      A. I've looked over them. Yes. They pretty            14   you when you were driving and saw Draco that day?
     15   much pertain to dogs.                                    15     A. My wife.
     16      Q. Okay. And is it fair to say they pertain to        16     Q. Was she in the passenger's seat?
     17   dogs and -- being leashed, and kind of violations? Is    17     A. Yes, sir.
     18   that fair to say?                                        18     Q. And I'm sorry. Could you describe again
     19      A. Yes, sir.                                          19   where Draco was on -- he was on the ground? Is that
     20      Q. Okay. All right. On -- on the date of the          20   what you said?
     21   incident, did you witness your father-in-law's dog in    21     A. Yes, sir. It was on Independence Street,
     22   an altercation with another dog?                         22   where Independence and Dale meet.
     23      A. I -- there was no altercation. His dog was         23     Q. So was he in the middle of the street, or off
     24   laying on the ground.                                    24   to the side, or by the curb, or --
     25      Q. Whose dog was laying --                            25     A. Well, there's no curb. I mean --



                                                                                                       5 (Pages 17 to 20)
                                           ALARIS LITIGATION SERVICES
   www.alaris.us                              Phone: 1.800.280.3376                                      Fax: 314.644.1334
                                                EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 6 of 26 PageID #: 241

                                                  CHARLES ROPER 8/25/2020

                                                         Page 21                                                     Page 23
      1     Q. Oh.                                                  1   live in there?
      2     A. It would have -- yeah. It would have been            2     A. He had a house.
      3   middle. Yeah. It had to have been middle-ish area.        3     Q. Did the house have a back yard?
      4     Q. Okay.                                                4     A. Yes, sir.
      5     A. The road's not very wide.                            5     Q. Was it fenced in?
      6     Q. And what did you do when you saw him on the          6     A. No, sir.
      7   ground?                                                   7     Q. Did the house have a front yard?
      8     A. I stopped the vehicle, and stepped out and           8     A. Yes.
      9   yelled at the dogs to get off of him.                     9     Q. Was that -- was the front yard fenced in?
     10     Q. What were the dogs -- you said dogs as              10     A. No, sir.
     11   plural. Was there more than one?                         11     Q. How often had you visited your father-in-law
     12     A. Yes, sir.                                           12   at his house there?
     13     Q. How many dogs were there near Draco when you        13     A. I -- when I lived in Van Buren, we visited
     14   first saw them?                                          14   him almost every day.
     15     A. Two.                                                15     Q. And was that at the time of this incident?
     16     Q. And what were those dogs doing at the time          16   Around the time of this incident?
     17   you saw Draco?                                           17     A. No. I already had my house in Doniphan.
     18     A. The smaller dog was biting at like I do             18     Q. Okay. So since you had a house in Doniphan
     19   believe his paws -- his front paws. And then the         19   at this time, how often would you be able to go see
     20   bigger one was behind him, and had him by the throat,    20   your father-in-law?
     21   neck, whichever way.                                     21     A. At least once a month. Very minimum, once a
     22     Q. Did -- did you know either of these two dogs        22   month.
     23   by name on that day?                                     23     Q. Did your father-in-law keep Draco inside most
     24     A. No, sir.                                            24   of the time, or was he an outside dog, or was he both?
     25     Q. Can you describe what those two dogs looked         25     A. He was an inside dog.


                                                         Page 22                                                     Page 24
      1   like.                                                     1      Q. When you -- did you park your vehicle at some
      2     A. White and brown.                                     2   point? When you -- when you arrived and saw Draco,
      3     Q. Were both of them the same color, or --              3   did you park your vehicle at some point?
      4     A. Honestly, I don't know.                              4      A. I stopped in the middle of the road.
      5     Q. Prior to the -- this day when you saw those          5      Q. Okay. Did you put your vehicle in park so it
      6   two dogs near Draco, had you seen those two dogs          6   wouldn't roll?
      7   before?                                                   7      A. Yes, sir.
      8     A. Yes, sir.                                            8      Q. All right. What road was that when you
      9     Q. And where had you seen those two dogs before?        9   parked your vehicle?
     10     A. In my father-in-law's yard, attacking Draco.        10      A. Be Dale Street.
     11     Q. And that's before this day?                         11      Q. Okay. What street did your father-in-law
     12     A. Yes, sir.                                           12   live on?
     13     Q. How many times would you say you saw that           13      A. Dale Street.
     14   happen before that day?                                  14      Q. Prior to the day of this incident, did you
     15     A. That I personally witnessed was one.                15   know the owner of the two dogs that were near Draco
     16     Q. Do you know of any other person that                16   when you saw them?
     17   witnessed that?                                          17      A. Yes.
     18     A. My father-in-law.                                   18      Q. And who were the owners?
     19     Q. And what is your father-in-law's name?              19      A. Jennifer and Robin Mesey.
     20     A. Jeffrey Walberg.                                    20      Q. And how did you know them?
     21     Q. At the time of this occurrence when you saw         21      A. They were good friends with my wife.
     22   Draco, was Draco on a leash?                             22      Q. Okay. What did you do after you parked your
     23     A. No.                                                 23   vehicle in the middle of Dale Street?
     24     Q. With respect to your father -- or I'm               24      A. I got out and yelled at the dogs to get away
     25   sorry -- what kind of residence did your father-in-law   25   from him.



                                                                                                     6 (Pages 21 to 24)
                                                  ALARIS LITIGATION SERVICES
   www.alaris.us                                     Phone: 1.800.280.3376                             Fax: 314.644.1334
                                                       EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 7 of 26 PageID #: 242

                                                CHARLES ROPER 8/25/2020

                                                          Page 25                                                          Page 27
      1     Q. Now, you're referring to the two dogs that            1   parked, and you went -- did you go closer to the side
      2   were near Draco. Is that right?                            2   of the street, or did the street have grassy areas in
      3     A. That were on him? Yes.                                3   it?
      4     Q. So at the time you got out, they were on top          4         A. The -- the road they were on runs east and
      5   of your father-in-law's dog?                               5   west. Back behind them was a grassy yard. Or
      6     A. Yes, sir.                                             6   correction. The road -- Independence runs north and
      7     Q. At the time of this incident, did Draco have          7   south. Dale runs east and west.
      8   a collar on?                                               8         Q. When you fired the shot into the ground,
      9     A. I honestly don't know.                                9   where was your wife, Donna?
     10     Q. Okay. Did the other two dogs have a collar           10         A. Still would have been behind me. Because I
     11   on?                                                       11   didn't see her.
     12     A. I didn't pay attention.                              12         Q. How close to the dogs were you when you fired
     13     Q. Okay. I'm assuming you got out of your truck         13   the warning shot?
     14   first before you started yelling at the dogs.             14         A. I would say three to five feet, give or take.
     15     A. Yes, sir.                                            15         Q. Were they directly in front of you?
     16     Q. That was a statement by me, so that was bad.         16         A. They might have been off to the left a little
     17   So would you agree with the statement that I made that    17   bit.
     18   you got out of the truck before you started yelling at    18         Q. Were the two dogs and your father-in-law's
     19   the dogs?                                                 19   dog -- were they on a grassy area, or in the street?
     20     A. Yes, sir.                                            20         A. They were on the blacktop.
     21     Q. What did your wife, Donna, do at that time?          21         Q. And what happened after you fired the warning
     22     A. I -- I'm not 100-percent sure, because she           22   shot?
     23   was behind me.                                            23         A. My gun jammed and I had to clear it.
     24     Q. And how did she get behind you?                      24         Q. Can you describe what you mean by your gun
     25     A. She was in the vehicle.                              25   jammed.


                                                          Page 26                                                         Page 28
      1      Q. So how did she exit your vehicle?                    1     A. The empty casing didn't eject, and a -- a
      2      A. Through the door.                                    2   loaded cartridge was trying to go in at the same time.
      3      Q. Through the same door that you got out of?           3         Q. Had you had that happen to you with that gun
      4      A. I don't know. I very seriously doubt it, but         4   before?
      5   I don't know.                                              5     A. No, sir.
      6      Q. Okay. Well, I'm just -- I'm just trying to           6         Q. So after you fired the warning shot, the gun
      7   figure out how she was in the passenger's seat and         7   jammed?
      8   then wound up behind you. If you know.                     8     A. Yes, sir.
      9      A. Because I was standing in front of the               9         Q. And if the gun was jammed, you would not have
     10   vehicle.                                                  10   been able to fire another shot. Is that true?
     11      Q. Oh, okay. Were you standing directly in             11     A. Not until you clear the jam.
     12   front of the middle of the vehicle, or were you to        12         Q. Okay. Did you clear the jam?
     13   either side of the vehicle?                               13     A. Yes, sir.
     14      A. I would have been on the driver's side of the       14         Q. How did you clear the jam?
     15   vehicle.                                                  15     A. I dropped the magazine, and racked the slide,
     16      Q. What happened after you yelled at the dogs?         16   cleared it.
     17      A. Neither dog let go of him. I fired one              17         Q. After that, did you put the magazine back in
     18   warning shot into the ground.                             18   the gun?
     19      Q. And are you referring to the gun that you had       19     A. Yes, sir.
     20   on your hip?                                              20         Q. When you put the magazine in the gun, does a
     21      A. Yes, sir.                                           21   round automatically go in the chamber?
     22      Q. What type of surface was the ground that you        22     A. In that gun, it does.
     23   fired the shot into?                                      23         Q. And what did you do after you put the
     24      A. Grass and dirt.                                     24   magazine back in the gun?
     25      Q. So the vehicle that you were driving was            25     A. That's when my wife walked around me.



                                                                                                          7 (Pages 25 to 28)
                                              ALARIS LITIGATION SERVICES
   www.alaris.us                                 Phone: 1.800.280.3376                                       Fax: 314.644.1334
                                                   EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 8 of 26 PageID #: 243

                                            CHARLES ROPER 8/25/2020

                                                    Page 29                                                            Page 31
      1      Q. On which side of you did she walk around you?      1     A. He was --
      2      A. On my right side.                                  2         MS. KAYSER: Objection.
      3      Q. And where were you standing at this point          3         MR. PHILLIPS: He was -- oh, sorry.
      4   with respect to your truck?                              4         MS. KAYSER: Asked and answered. You can
      5      A. I would have been in front of it still,            5   answer it one more time.
      6   towards the driver's side.                               6         THE WITNESS: It was physically coming
      7      Q. Okay. After you firing a warning shot and          7   toward her.
      8   yelling at the dogs, were the dogs -- the two dogs       8     Q. (BY MR. SCHOTTEL.) Walking towards her?
      9   that were near your father-in-law's dog, were they       9     A. I -- it didn't take but two steps.
     10   ignoring you?                                           10     Q. Can you describe what that means, it didn't
     11      A. The smaller one ran off, went on up               11   take but two steps.
     12   Independence Street up the hill.                        12     A. I don't know if you can classify it as a
     13      Q. Do you know if you struck that dog with a         13   walk, a jog, a run. It didn't -- we were -- we were
     14   bullet or not?                                          14   within three feet. Reactionary gap is 21 feet. We
     15      A. I honestly don't believe so, because I seen       15   were way inside that. So it didn't take a bunch of
     16   the grass fly.                                          16   steps before I protected my wife.
     17      Q. What happened after that other dog ran off?       17     Q. And I think you testified you thought the dog
     18      A. My wife walked around me, said that she was       18   was going to attack your wife.
     19   going to break it up. And that's when the bigger dog    19     A. I knew the dog was coming after my wife.
     20   let go of Draco, and was coming after her. And then     20     Q. How did you know that?
     21   that's when I fired the shot and stopped him from       21     A. Because it was looking straight at her.
     22   attacking my wife.                                      22     Q. Okay. Have you ever seen -- prior to this
     23      Q. Can you describe how the other dog was            23   date, have you ever seen a dog attack a human before?
     24   attacking your wife.                                    24     A. Yes.
     25      A. It didn't attack her. It was coming after         25     Q. Where?


                                                    Page 30                                                            Page 32
      1   her to try and attack her, teeth showing, barking,       1      A. That dog attacked my father-in-law.
      2   acting aggressive. I mean, I don't know how to           2      Q. And can you describe that dog attacking your
      3   explain it.                                              3   father-in-law.
      4      Q. So you mentioned its teeth were showing.           4      A. It come running at him, and Draco stepped in
      5      A. Yes, sir.                                          5   the way, and the dogs got to fighting, he fell to the
      6      Q. How close were you to the dog when you saw         6   ground. I believe it was Robbie was the one that come
      7   the teeth showing?                                       7   down there and drug the dog off.
      8      A. We were still within that three to five-feet       8      Q. But the dog ended up going after Draco?
      9   range.                                                   9      A. I think Draco went after him to prevent -- to
     10      Q. And what else did you observe about that dog?     10   save its owner.
     11      A. What -- I don't know. My family's always          11      Q. Well, if you had seen that dog allegedly
     12   called it hackles. The hair on the back of their neck   12   attack your father-in-law, why would you go out and
     13   and on their tail was raised. His tail was stiff. He    13   get very close to that dog?
     14   was in attack mode.                                     14      A. Because I care for animals. I don't want you
     15      Q. How do you know that the dog was in attack        15   sitting here thinking that I'm just some kind of
     16   mode?                                                   16   heartless person. I'm not.
     17          MS. KAYSER: Asked and answered. He's             17      Q. Before you even exited your vehicle, had you
     18   already described it.                                   18   intended to shoot the dog?
     19      Q. (BY MR. SCHOTTEL.) Subject to that, you can       19      A. Absolutely not.
     20   answer the question.                                    20      Q. Then what was your intention when you got out
     21      A. Okay. Because his teeth were showing, and         21   of your vehicle with respect to those two dogs --
     22   his hackles were raised, and he was coming after my     22      A. To --
     23   wife.                                                   23      Q. -- and Draco?
     24      Q. And can you describe what you mean coming         24      A. Oh, sorry. To get -- get them to stop, and
     25   after your wife.                                        25   to make sure Draco was still alive.



                                                                                                      8 (Pages 29 to 32)
                                          ALARIS LITIGATION SERVICES
   www.alaris.us                             Phone: 1.800.280.3376                                       Fax: 314.644.1334
                                               EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 9 of 26 PageID #: 244

                                               CHARLES ROPER 8/25/2020

                                                          Page 33                                                          Page 35
      1     Q. But you've testified that you've seen -- that         1      Q. Why not?
      2   you've allegedly seen that dog be aggressive toward a      2      A. Okay. I didn't because they were killing my
      3   human before.                                              3   father-in-law's dog. Or I -- I'm not 100-percent sure
      4     A. Yes, sir.                                             4   at that time if it was dead or if he was still alive.
      5     Q. Did you have anything else outside of your            5   So --
      6   weapon to protect you from the dog?                        6      Q. Well, apparently he was alive. Right?
      7     A. No, sir.                                              7      A. Yes.
      8     Q. Outside of yelling at the dogs, did you have          8      Q. Would it have been a reasonable thing to try
      9   any other plan to separate the dogs?                       9   to contact the Meseys because they're their dogs, and
     10     A. Not at the moment. No.                               10   they would have a better chance to remove them from
     11     Q. From the time you got out of your vehicle,           11   the situation?
     12   how long did it take you to draw your weapon?             12      A. In a general sense, or on that day?
     13     A. I -- I took a few steps. So maybe a minute.          13      Q. On that day.
     14   Two minutes. Somewhere in there.                          14      A. No.
     15     Q. At the time you -- or I'm sorry. After you           15      Q. Why not?
     16   fired the warning shot, you fired a shot at -- at the     16      A. Like I said, I wasn't sure if the dog was
     17   other dog. Correct? Because one -- one dog ran off,       17   already dead or not.
     18   so you did fire a shot at the second dog.                 18      Q. Why weren't you sure if the dog was dead or
     19     A. One more time. Sorry. I didn't understand            19   not?
     20   what you were meaning.                                    20      A. There was two dogs attacking him. He's
     21     Q. Well, I believe you testified -- and correct         21   laying on the ground.
     22   me if I'm wrong -- when you fired the warning shot,       22      Q. Did you see any blood?
     23   one of the two dogs ran off. Is that correct?             23      A. Yeah. There was -- there was blood.
     24     A. Yes, sir.                                            24      Q. Where was the blood?
     25     Q. Okay. So there was one other dog that you            25      A. It was coming from his ear and his neck.


                                                          Page 34                                                          Page 36
      1   knew to be the Meseys'. Correct?                           1     Q. Are there any pictures of the blood?
      2      A. Yes.                                                 2     A. No, sir. Not unless the sheriff's department
      3      Q. And your wife was friends with the Meseys.           3   has pictures. I don't know.
      4   Is that correct?                                           4     Q. I didn't see any.
      5      A. Yes.                                                 5     A. Okay.
      6      Q. And on that day, is it fair to say that she          6     Q. I don't know. Did you?
      7   knew where they were living?                               7     A. I -- I don't remember seeing any. But I'm
      8      A. Yes. We were standing in front of their              8   not going to say that they didn't get some.
      9   house.                                                     9     Q. All right. Did you take any?
     10      Q. Did you go to their house and ask them for          10     A. No, sir.
     11   help to get their dogs away from Draco?                   11     Q. Why not?
     12      A. No.                                                 12     A. Because I was taken down to the sheriff's
     13      Q. Why not?                                            13   office.
     14      A. We yelled at them. Nobody answered. There           14     Q. In general, where do you carry your police
     15   was no vehicles there. I wasn't even sure if they         15   badge?
     16   were there.                                               16     A. It stays on my vest.
     17      Q. Were they there?                                    17     Q. And you didn't have your vest on that day.
     18      A. Yes.                                                18   Correct?
     19      Q. Did you knock on the door or bang on the            19     A. I didn't even have a vest yet. No.
     20   door?                                                     20     Q. Okay. Did you know the Meseys' dogs by name?
     21      A. No. When I walked up there, they came               21     A. No, sir.
     22   outside.                                                  22     Q. So you didn't know that the bigger dog's name
     23      Q. Well, prior to you confronting the dogs, did        23   was Max?
     24   you walk up to their door and bang on their door?         24     A. Not until I read the report. No.
     25      A. No.                                                 25     Q. Okay. And you didn't know the smaller dog's



                                                                                                         9 (Pages 33 to 36)
                                              ALARIS LITIGATION SERVICES
   www.alaris.us                                 Phone: 1.800.280.3376                                      Fax: 314.644.1334
                                                   EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 10 of 26 PageID #: 245

                                                CHARLES ROPER 8/25/2020

                                                            Page 37                                                       Page 39
      1   name was Nina?                                               1     A. Yes, sir.
      2      A. I didn't even know that one was theirs.                2     Q. All right. Can you look at Page 83.
      3      Q. How many total shots did you fire that day?            3          MS. KAYSER: I think they're marked --
      4      A. Two.                                                   4     Q. (BY MR. SCHOTTEL.) They're marked in the
      5      Q. Do you have any knowledge of whether or not            5   upper right --
      6   both Max and Nina were shot by a bullet?                     6     A. Oh, top corner.
      7      A. Okay. So which one's Max and which                     7     Q. -- corner to make things easier. I may have
      8   one's Nina? Max was the bigger one. Correct?                 8   the page number wrong, but I think I'm close.
      9      Q. Correct.                                               9     A. 83 was my wife's.
     10      A. I know he was shot by a bullet.                       10     Q. All right.
     11      Q. Did you know Nina was shot by a bullet?               11     A. Mine's 84.
     12      A. They -- they had said something about that            12     Q. 84. Could you take a moment and read through
     13   whenever they sent text messages to my wife. Yeah.          13   your statement.
     14      Q. Do you think you were the one that shot Nina          14     A. Okay.
     15   by the bullet?                                              15     Q. Could I take a look at it.
     16      A. No, sir.                                              16     A. Yes, sir.
     17      Q. Was there anyone else at that location when           17     Q. I only got one copy, because my copier went
     18   this occurrence happened that had a gun?                    18   on the fritz. In your statement -- and the date of
     19      A. I -- there's no way I could know that.                19   this is 2/22/19 -- would that have been the date of
     20      Q. That you saw. That you observed.                      20   the incident, or --
     21      A. Not that I seen. No.                                  21     A. Yes, sir.
     22      Q. If you could take a look at Exhibit 2. On             22     Q. Yes. Okay. So did you give this statement
     23   the third page, I believe, the -- Paragraph 17 at the       23   shortly after the incident occurred?
     24   top.                                                        24     A. Yes, sir.
     25      A. Okay.                                                 25     Q. Do you think your memory is better right


                                                            Page 38                                                       Page 40
      1     Q. And do you see it says and that one of                  1   after something happens, or several months after
      2   plaintiff's dogs turned aggressively toward answering        2   something happens?
      3   defendant's wife. That means Donna.                          3         MS. KAYSER: Objection. Calls for
      4     A. Yes, sir.                                               4   speculation. To the extent you can answer.
      5     Q. Okay. And do you know what turned                       5         THE WITNESS: I -- I'm not a doctor. I
      6   aggressively -- or could you describe or explain that        6   have no clue for the answer to that one.
      7   any further.                                                 7     Q. (BY MR. SCHOTTEL.) No. I'm not asking you
      8     A. Not any further than I already have. I                  8   to be a doctor. I'm asking your own opinion about
      9   mean -- no.                                                  9   your own memory, how you remember things. So would
     10     Q. And this was part of an answer filed with the          10   you remember something better right after it happens,
     11   court on August 23rd, 2019. Does that sound right?          11   or after several months has -- have passed?
     12     A. Oh. Yes, sir.                                          12     A. It would have to be closer to the incident
     13     Q. All right. Did you give a -- or I'm sorry.             13   happening.
     14   Were you interrogated or questioned by the Crawford         14     Q. Okay. So your testimony is your memory is
     15   County Sheriff's Department when they were doing their      15   closer to when an incident happens?
     16   investigation?                                              16     A. Yes, sir.
     17     A. No.                                                    17     Q. In this statement, did you use the word
     18         MS. KAYSER: Carter County.                            18   aggressive or aggressively anywhere?
     19         MR. SCHOTTEL: Oh, I'm sorry. Did I say --             19     A. I don't believe so.
     20         THE WITNESS: Yeah. You said Crawford.                 20     Q. You don't believe so?
     21   That's what threw me off.                                   21     A. I don't think I did.
     22     Q. (BY MR. SCHOTTEL.) Crawford. I'm sorry.                22     Q. You can double-check.
     23   It's been a long day. Exhibit 3. Let's just go to           23     A. I was going to say, I don't remember. I
     24   that. In that investigation, did you give any kind of       24   don't see the word aggressive in there.
     25   written statement about what occurred?                      25     Q. Not to you or towards your wife.



                                                                                                        10 (Pages 37 to 40)
                                               ALARIS LITIGATION SERVICES
    www.alaris.us                                 Phone: 1.800.280.3376                                      Fax: 314.644.1334
                                                    EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 11 of 26 PageID #: 246

                                               CHARLES ROPER 8/25/2020

                                                         Page 41                                                            Page 43
      1     A. I don't see the word aggressive in my                1   with the court, it states and that one of plaintiff's
      2   statement at all.                                         2   dogs turned aggressively toward answering defendant's
      3     Q. All right. But in subsequent statements, you         3   wife. So you didn't say in your statement that the
      4   used the word aggressively.                               4   dog aggressively turned toward your wife.
      5     A. Okay.                                                5            MS. KAYSER: And I object to the form.
      6     Q. Why would you say that the dogs were                 6   Whatever words are used, they say exactly the same
      7   aggressive at a later date, and not right after the       7   thing.
      8   incident occurred?                                        8            THE WITNESS: You need me to read it again?
      9     A. This is a statement. This is not a story of          9      Q. (BY MR. SCHOTTEL.) No. I'm just asking you.
     10   the whole event.                                         10   You did not put in your statement that the dog turned
     11     Q. You gave a statement that talks about the           11   aggressively towards your wife.
     12   dog.                                                     12      A. No. It's not wrote like that in there.
     13     A. Right.                                              13      Q. Okay. And can I get the -- the previous page
     14     Q. Walking towards your wife in that statement.        14   that your -- your wife's statement. And for the
     15     A. Okay.                                               15   record, this is Page 83 of Exhibit 3. Did your wife
     16     Q. Okay. And you didn't say aggressively.              16   state in her statement that the dog aggressively
     17     A. Okay.                                               17   turned and came at her?
     18     Q. And my question was why would you use the           18            MS. KAYSER: Objection. Do you just want
     19   word aggressively many months after the incident, and    19   him to read the statement into the record?
     20   not right after the incident happened?                   20            MR. SCHOTTEL: No. I'm just asking the
     21     A. Because --                                          21   question.
     22          MS. KAYSER: To the extent that -- he can          22            MS. KAYSER: He didn't write it.
     23   use whatever words he wants. This is a crazy, vague      23            MR. SCHOTTEL: I know.
     24   and ambiguous question.                                  24            THE WITNESS: I haven't read her statement.
     25          MR. SCHOTTEL: No. It's pretty                     25      Q. (BY MR. SCHOTTEL.) Well, we've got a second


                                                        Page 42                                                             Page 44
      1   straight-forward.                                         1   to read it.
      2           MS. KAYSER: If you have an answer,                2            MS. KAYSER: Why don't you read it out loud
      3   Charles, feel free to --                                  3   so it's on the record.
      4           MR. PHILLIPS: I'm going to join in that.          4            THE WITNESS: Okay. Was leaving my
      5   I'd also object that it mischaracterizes his previous     5   father's house -- Jeffrey Walberg -- when we seen
      6   testimony. He didn't say that he never described the      6   three dogs in the road fighting. I pointed out to my
      7   dog as being aggressive closer in time to the             7   husband -- Charles Roper -- that the dog lying on the
      8   incident. If you're asking him specifically about         8   ground was my father's. We stepped out of the vehicle
      9   that statement, that's one thing. If you're asking        9   to try and break them apart. My husband fired a
     10   him about what he told people at or near the scene,      10   warning shot at the ground, and one dog left. The
     11   that's a different thing. Subject to that, you can       11   other dog didn't move, so I went to them to try and
     12   answer to the best of your ability.                      12   break them up. The dog came towards me and my husband
     13           THE WITNESS: I -- I don't know what you          13   shot the other dog.
     14   want from me. I really don't.                            14     Q. Did your wife use the word aggressively?
     15      Q. (BY MR. SCHOTTEL.) All right. In your              15     A. I don't see it.
     16   statement that you gave on the 22nd, on the date of      16     Q. You didn't see it. So is that a no?
     17   the incident, can you read what you stated about the     17     A. Not from what I read on there. No.
     18   dog walking towards your wife.                           18     Q. If you could look at Plaintiff's Exhibit 1,
     19      A. As she approached the dog, the dog released        19   please. And I'll be more specific in a second. Page
     20   the dog and came at her.                                 20   10. And looking at Interrogatory Number 20. And it
     21      Q. Okay. Okay. Can I see this.                        21   states please state whether or not the Van Buren
     22      A. Yes, sir.                                          22   Police Department had policies or procedures in place
     23      Q. All right. There you go. And you accurately        23   for officers to follow while being considered off
     24   stated your sentence that it came at her. And when I     24   duty. Question: If your answer is in the
     25   asked you before on August 23rd in a document filed      25   affirmative, please describe those policies and



                                                                                                         11 (Pages 41 to 44)
                                             ALARIS LITIGATION SERVICES
    www.alaris.us                               Phone: 1.800.280.3376                                       Fax: 314.644.1334
                                                  EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 12 of 26 PageID #: 247

                                                 CHARLES ROPER 8/25/2020

                                                          Page 45                                                 Page 47
      1   procedures. Could you just read your answer to that        1   that oath of office?
      2   question.                                                  2      A. 1/30/2019.
      3     A. There were no formal policy or procedures in          3      Q. And whose signature is below there?
      4   place at the time of the incident.                         4      A. Below mine, or --
      5      Q. And I noticed you said there were no formal          5      Q. Yes. Below yours.
      6   policy or procedures. Were there informal policy and       6      A. That's the city clerk. I think her name was
      7   procedures?                                                7   Jeri Platt.
      8     A. I'd only been there for three days. I don't           8      Q. Okay. And that was just like a notary seal.
      9   know.                                                      9   Is that correct?
     10      Q. I was just curious why you stated there were        10      A. Yes, sir.
     11   no formal, instead of -- why you clarified formal.        11      Q. All right. Before you shot the bigger dog,
     12   That's all I was asking.                                  12   did your wife, Donna, make any comments to you like
     13     A. Oh, I have --                                        13   shoot the dog?
     14      Q. Not trying to trick you.                            14      A. No.
     15     A. No. You're -- you're fine.                           15      Q. No? Okay. Could you describe your wife's
     16      Q. Okay. And you said you were familiar with           16   reaction after you shot the dog as it was -- it was
     17   Exhibit 5, the leash laws. Is that correct?               17   near her?
     18     A. I've seen them since they've been printed            18      A. Like she walked over there to try and see if
     19   out. Yeah.                                                19   she could check on Draco, and then she got in the
     20      Q. When the bigger dog that you know you shot --       20   truck and went back down to my father-in-law's.
     21   or admitted you shot -- when you shot the bigger dog,     21      Q. How close was your wife to the dog when
     22   the bigger dog did not have a leash on. Is that           22   you -- to the bigger dog when you shot it?
     23   correct?                                                  23      A. I pulled her back behind me. So if I was
     24     A. No, sir.                                             24   three to four foot, she was probably, you know, four
     25      Q. When you shot the bigger dog without the            25   to five.


                                                          Page 46                                                 Page 48
      1   leash, were you enforcing the leash laws that were in      1      Q. So you pulled her -- you pulled your wife
      2   place?                                                     2   behind you before shooting the dog?
      3     A. No, sir.                                              3      A. Yes.
      4     Q. Then what was your ultimate purpose in firing         4      Q. What did the dog do when you pulled your wife
      5   your weapon at the bigger dog?                             5   behind you?
      6          MS. KAYSER: Objection. Asked and                    6      A. Nothing different.
      7   answered.                                                  7      Q. Did it stand in front of you?
      8          THE WITNESS: To protect my wife.                    8      A. It was still coming her direction. This was
      9     Q. (BY MR. SCHOTTEL.) Give me a couple minutes           9   a very quick time this happened.
     10   to look through and we should be finished. I missed       10      Q. But if you pulled your wife behind you, then
     11   something. Could you take a look at Plaintiff's           11   you were in between the dog and --
     12   Exhibit 4. Just take a look at it. It's your              12      A. And her.
     13   application for employment with City of Van Buren.        13      Q. -- your wife.
     14   Right? And could you look at the last page entitled       14      A. Yes.
     15   the oath of office. And could you read that for me        15      Q. Right. So that's what I was asking.
     16   into the record.                                          16      A. Okay.
     17     A. Okay. It says I, Charles Roper, do solemnly          17      Q. What did the dog do when you pulled your wife
     18   swear that I possess the qualifications for the           18   directly behind you?
     19   position of police officer as prescribed by law; that     19      A. Well, I don't think it was directly behind
     20   I will support the Constitution of the United States,     20   me, but behind me. But it didn't do anything
     21   and of the State of Missouri, the provisions of all       21   different. It was still approaching us. You know.
     22   laws of the state affecting cities of this class, and     22      Q. So it was approaching you as well.
     23   the ordinances of the City of Van Buren, Missouri; and    23      A. Well, whenever I put her behind me, I guess
     24   faithfully demean myself in office, so help me God.       24   yeah, it would have been approaching me.
     25     Q. And what was the date that you had signed            25      Q. Was the dog barking at the time?



                                                                                                  12 (Pages 45 to 48)
                                               ALARIS LITIGATION SERVICES
    www.alaris.us                                 Phone: 1.800.280.3376                               Fax: 314.644.1334
                                                    EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 13 of 26 PageID #: 248

                                                CHARLES ROPER 8/25/2020

                                                           Page 49                                                            Page 51
      1     A. Yes.                                                   1      A. Yeah. Seven.
      2     Q. So at the time you shot the bigger dog, your           2      Q. Seven. And then there was one in the
      3   wife was behind you?                                        3   chamber, so it would have been eight?
      4     A. Yes.                                                   4      A. Yes, sir.
      5     Q. Where on the dog did you hit it?                       5      Q. All right. Could you hand me Exhibit 3 real
      6     A. I aimed for the head. I don't know exactly             6   quick. This'll be my final question, I think. All
      7   where I hit it.                                             7   right. Damon, you want to give me a quick hand and
      8     Q. Pretty good shot. When officers describe               8   make this go faster. Just help me flip a couple pages
      9   different things in dealing with citizens and things,       9   over.
     10   what is -- or -- are matters or circumstances              10            MR. PHILLIPS: Sure. Just tell me when.
     11   sometimes referred to as threats?                          11            MR. SCHOTTEL: Yeah. Just a couple more
     12          MS. KAYSER: Objection. Vague. If you can            12   pages. Okay. I think that might be --
     13   answer that question, go ahead.                            13            MS. KAYSER: Don't start that yawning.
     14     Q. (BY MR. SCHOTTEL.) So if you have a gun               14            THE WITNESS: I'm always tired. I work a
     15   that -- someone with a gun who is positioned in a          15   lot.
     16   house, would that person sometimes be referred to as a     16      Q. (BY MR. SCHOTTEL.) Before I ask this final
     17   threat?                                                    17   question -- when your gun jammed, and you unjammed --
     18          MS. KAYSER: Objection. Vague. Calls for             18   you unjammed it. Correct?
     19   speculation.                                               19      A. Yes, sir.
     20          THE WITNESS: I guess it could be. I've              20      Q. And how did you do that again, briefly?
     21   never been in that situation, so I don't know.             21      A. I dropped the magazine and racked the
     22     Q. (BY MR. SCHOTTEL.) Okay. By putting your              22   chamber.
     23   wife behind you, had you not protected her from the        23      Q. Okay. So what would have happened to that
     24   dog?                                                       24   bullet that was jammed?
     25     A. Maybe. I mean, can't guarantee anything.              25      A. It probably -- it should have fell out.


                                                           Page 50                                                            Page 52
      1   The dog didn't stop coming at us, so I felt not.            1   That's usually how you clear a jam, is they fall out
      2      Q. Can you describe what the dog looked like             2   on the ground.
      3   just before you pulled the trigger and shot it.             3      Q. Okay. Do you remember whether it did fall on
      4          MS. KAYSER: Objection. Asked and                     4   the ground?
      5   answered.                                                   5      A. I believe so. I believe there's a picture of
      6          THE WITNESS: It's a brown and white dog.             6   it laying on the ground, too.
      7      Q. (BY MR. SCHOTTEL.) Any -- any distinctive             7      Q. Okay. This is Bates Number 3 in Exhibit 3.
      8   features that made you alarmed about the dog that it        8   It says that there were a quantity of five live rounds
      9   was going to hurt you?                                      9   returned to owner. Returned to you. Does that sound
     10      A. Yeah. It was growling, it was barking,               10   right?
     11   showing its teeth, hackles were raised, tail was           11      A. I -- I believe so. Because I even asked them
     12   stiff.                                                     12   why I didn't get my other rounds back. But yeah.
     13      Q. What happened to the dog after you shot it?          13   I've got that same property receipt at home.
     14      A. It fell to the ground and didn't move.               14      Q. Would that be consistent with firing two
     15      Q. So how many shots during that occasion did           15   rounds?
     16   you shoot from your weapon.                                16      A. Not according to that paper. No.
     17          MS. KAYSER: Objection. Asked and                    17      Q. Okay. So that would be inconsistent with
     18   answered. You can answer it one more time.                 18   your testimony of firing two rounds.
     19          THE WITNESS: Two.                                   19            MS. KAYSER: Objection as to form. It's
     20      Q. (BY MR. SCHOTTEL.) Okay. And just so I'm             20   consistent with what's on the form that you gave him.
     21   clear about that gun -- and I'm not trying to ask an       21   But he already testified that he didn't get everything
     22   asked and answered question -- but that gun had how        22   back.
     23   many in the magazine?                                      23            MR. SCHOTTEL: No. I'm just saying with
     24      A. Seven.                                               24   the form. I'm not going into his testimony.
     25      Q. The gun that you had on that day.                    25            THE WITNESS: Yeah. You'll have to ask the



                                                                                                         13 (Pages 49 to 52)
                                              ALARIS LITIGATION SERVICES
    www.alaris.us                                Phone: 1.800.280.3376                                        Fax: 314.644.1334
                                                   EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 14 of 26 PageID #: 249

                                          CHARLES ROPER 8/25/2020

                                                  Page 53                                                          Page 55
      1   deputy.                                                1     A. Okay. If I was already working at West
      2      Q. (BY MR. SCHOTTEL.) The form -- the form is       2   Carter I wasn't working at Butler. Sorry.
      3   not consistent with your testimony of firing two       3     Q. Okay.
      4   rounds.                                                4     A. I can't remember exactly which one. I was
      5      A. No.                                              5   working for one of the ambulance services at the time.
      6          MR. SCHOTTEL: Okay. All right. I think          6   Yes.
      7   that's all the questions I have.                       7     Q. Okay. And in fact, you're even wearing an
      8          MR. PHILLIPS: Mind if I power through           8   EMS shirt right now; aren't you?
      9   about two minutes worth of questions before we get     9     A. Yes, sir.
     10   kicked out of here?                                   10     Q. So you were working in some capacity doing
     11          THE WITNESS: You're fine.                      11   EMS work, and you were a reserve deputy at the same
     12                CROSS-EXAMINATION                        12   time as this incident. Correct?
     13   QUESTIONS BY MR. PHILLIPS:                            13     A. Yes, sir.
     14      Q. Okay. So you were driving your son's Ford       14     Q. Okay. Did this incident have anything to do
     15   Escape. Right?                                        15   with your being a reserve deputy?
     16      A. Yes, sir.                                       16     A. No, sir.
     17      Q. Was that a police vehicle?                      17     Q. Did this incident have anything to do with
     18      A. No, sir.                                        18   your being an EMS worker?
     19      Q. Were you in uniform?                            19     A. No, sir.
     20      A. No, sir.                                        20     Q. Did this incident have anything to do with
     21      Q. The weapon that you used to defend your wife,   21   you being a police officer?
     22   was that a gun that was given to you by the police    22     A. No, sir.
     23   department?                                           23     Q. One last question. And I'm sorry to pry on
     24      A. No, sir.                                        24   this. You said that Draco had passed away, it sounded
     25      Q. Was that your personal weapon?                  25   like within the last few months. Is that right?


                                                  Page 54                                                          Page 56
      1      A. Yes, sir.                                        1      A. Yeah. It hasn't been too long ago.
      2      Q. When you were defending your wife, were you      2      Q. Okay.
      3   on your way back after visiting your father-in-law?    3      A. It was -- it was May or June of this year.
      4      A. Yes, sir.                                        4   Yeah.
      5      Q. Was that a social visit?                         5      Q. Okay. How was his health after he was
      6      A. Yes, sir.                                        6   attacked by these two dogs?
      7      Q. Had you been visiting him in your capacity as    7      A. I didn't see him every day until my
      8   a police officer?                                      8   father-in-law brought him over to my house when he
      9      A. No, sir.                                         9   moved in with us for a while. When he brought him to
     10      Q. When you left his residence, were you leaving   10   my house, he was in very bad health.
     11   to go and do police work?                             11      Q. Okay.
     12      A. No, sir.                                        12      A. They said they believed he had had a stroke.
     13      Q. As of the date of this incident, you had        13      Q. Okay.
     14   become a reserve police officer within days of that   14      A. So he was -- horrible health. He had -- he
     15   date. Is that right?                                  15   was blind. He was deaf. Had a few teeth left. I
     16      A. Yes, sir.                                       16   mean, he was an old dog.
     17      Q. And at that same time, you were also a          17      Q. Okay. Did you place Mr. or Mrs. Mesey under
     18   reserve deputy with the Ripley County Sheriff's       18   arrest that day?
     19   Office. Is that right?                                19      A. No, sir.
     20      A. Yes, sir.                                       20      Q. Did you issue either of them a ticket?
     21      Q. And you were also working with the Butler       21      A. No, sir.
     22   County EMS. Is that right?                            22          MR. PHILLIPS: All right. No other
     23      A. Yes, sir.                                       23   questions.
     24      Q. And you were also working with West Carter      24          MS. KAYSER: I have none. Do you have any
     25   County Ambulance. Is that right?                      25   follow-ups?



                                                                                                   14 (Pages 53 to 56)
                                         ALARIS LITIGATION SERVICES
    www.alaris.us                           Phone: 1.800.280.3376                                      Fax: 314.644.1334
                                              EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 15 of 26 PageID #: 250

                                                CHARLES ROPER 8/25/2020

                                                           Page 57                                                         Page 59
      1         MR. SCHOTTEL: Yeah. I have just two quick             1            CERTIFICATE OF REPORTER
      2   follow-ups.                                                 2   STATE OF MISSOURI )
      3              REDIRECT EXAMINATION                             3                  ) ss.
      4   QUESTIONS BY MR. SCHOTTEL:                                  4   COUNTY OF PHELPS         )
      5     Q. When you were hired by the City of Van Buren           5
      6   as a police officer, did they give you any kind of          6           I, Sarah J. Pokorski, Certified Court
      7   firearm?                                                    7   Reporter within and for the State of Missouri, do
      8     A. No, sir.                                               8   hereby certify that the witness whose testimony
      9     Q. Was it the -- when you were hired by the City          9   appears in the foregoing deposition was duly sworn by
     10   of Van Buren as a police officer, were you required to     10   me; that the testimony of said witness was taken by me
     11   purchase your own firearm?                                 11   to the best of my ability and thereafter reduced to
     12     A. They have guns that they can give us. We              12   typewriting under my direction; that I am neither
     13   have our choice.                                           13   counsel for, related to, nor employed by any of the
     14     Q. Okay. So you have a choice. You can use               14   parties to the action in which this deposition was
     15   your own, purchase your own, or you can use one of the     15   taken, and further that I am not a relative or
     16   guns that they have at the station. Is that correct?       16   employee of any attorney or counsel employed by the
     17     A. Yes, sir.                                             17   parties thereto, nor financially or otherwise
     18     Q. All right. And were you given any citations           18   interested in the outcome of the action.
     19   as a result of this incident with the Meseys' dogs and     19          ____________________________
     20   your father-in-law's dog?                                  20            Sarah Pokorski, CCR 745
     21     A. No, sir.                                              21
     22     Q. You weren't given a property-damage citation?         22
     23     A. No. Citations are handed out by city police           23
     24   officers. This was investigated by the county.             24
     25     Q. Okay. Were you given anything by the county?          25


                                                           Page 58                                                         Page 60
      1       A. No. I was told that they were going to               1                ALARIS LITIGATION SERVICES
      2   possibly press charges, that I needed to speak to the       2
                                                                      3   September 1, 2020
      3   prosecutor.                                                 4
      4       Q. Okay. I believe there's a citation in                    Portia C. Kayser
                                                                      5   Fisher, Patterson, Sayler & Smith, LLP
      5   Exhibit 3, but I'm not going to ask about it if he              1010 Market Street
      6   doesn't know about it, I guess. It was maybe never          6   Suite 1650
      7   filed, so --                                                    St. Louis, Missouri 63101
                                                                      7
      8       A. Yeah. I never seen anything.                             IN RE: ROBIN MESEY and JENNIFER MESEY v. CITY OF
      9       Q. If you -- you never had to go to court for           8       VAN BUREN, MISSOURI, et al.
     10   anything?                                                   9   Dear Ms. Kayser:
     11       A. No, sir.
     12       Q. That's fair enough. So nothing further from         10   Please find enclosed your copies of the deposition of
                                                                          CHARLES ROPER taken on August 25, 2020 in the
     13   me.                                                        11   above-referenced case. Also enclosed is the original
     14           MS. KAYSER: All right. We'll read and                   signature page and errata sheets.
                                                                     12
     15   sign.                                                           Please have the witness read your copy of the
     16           THE REPORTER: And who gets a copy?                 13   transcript, indicate any changes and/or corrections
     17                                                                   desired on the errata sheets, and sign the signature
                  MS. KAYSER: I'll take an eTran.
                                                                     14   page before a notary public.
     18           MR. PHILLIPS: Same.                                15
     19           THE REPORTER: And what kind of copy do you         16   Please return the errata sheets and notarized
                                                                     17   signature page within 30 days to our office at 711 N
     20   get, sir?                                                  18   11th Street, St. Louis, MO 63101 for filing.
     21           MS. KAYSER: What kind of copy do you want?         19
     22           MR. SCHOTTEL: Oh, I'll take an eTran.
                                                                     20   Sincerely,
                                                                     21
     23   Sorry.                                                     22
     24                                                              23   Sarah J. Pokorski
                                                                     24
     25      (Ending time of the deposition: 5:01 p.m.)              25   Enclosures


                                                                                                       15 (Pages 57 to 60)
                                              ALARIS LITIGATION SERVICES
    www.alaris.us                                Phone: 1.800.280.3376                                     Fax: 314.644.1334
                                                   EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 16 of 26 PageID #: 251

                                             CHARLES ROPER 8/25/2020

                                                    Page 61
      1             ERRATA SHEET
          Witness Name: CHARLES ROPER
      2   Case Name: ROBIN MESEY and JENNIFER MESEY v. CITY OF
               VAN BUREN, MISSOURI, et al.
      3   Date Taken: AUGUST 25, 2020
      4
      5   Page #_____ Line #_____
      6   Should read: ____________________________________
      7   Reason for change: ______________________________
      8
      9   Page #_____ Line #_____
     10   Should read: ____________________________________
     11   Reason for change: ______________________________
     12
     13   Page #_____ Line #_____
     14   Should read: ____________________________________
     15   Reason for change: ______________________________
     16
     17   Page #_____ Line #_____
     18   Should read: ____________________________________
     19   Reason for change: ______________________________
     20
     21   Page #_____ Line #_____
     22   Should read: ____________________________________
     23   Reason for change: ______________________________
     24
     25   Witness Signature: ______________________________


                                                   Page 62
      1    STATE OF _______________)
      2
      3    COUNTY OF ______________)
      4
      5    I, CHARLES ROPER, do hereby certify:
      6         That I have read the foregoing deposition;
      7         That I have made such changes in form
      8    and/or substance to the within deposition as might
      9    be necessary to render the same true and correct;
     10         That having made such changes thereon, I
     11    hereby subscribe my name to the deposition.
     12         I declare under penalty of perjury that the
     13    foregoing is true and correct.
     14         Executed this _____ day of _______________,
     15    20___, at ___________________________.
     16
     17
     18
     19                 __________________________
     20                 CHARLES ROPER
     21
     22               __________________________
     23               NOTARY PUBLIC
     24    My Commission Expires:
     25


                                                                          16 (Pages 61 to 62)
                                             ALARIS LITIGATION SERVICES
    www.alaris.us                               Phone: 1.800.280.3376       Fax: 314.644.1334
                                                  EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 17 of 26 PageID #: 252

                                    CHARLES ROPER 8/25/2020

              A          ambiguous            43:20 45:12   behalf 1:16 3:23      3:22 7:2,7,10
     ability 7:23          41:24              48:15           5:10                7:17 9:11,13
       19:17 42:12       ambulance          Associates 4:3  believe 8:12          10:15 18:7
       59:11               54:25 55:5       Association       11:21 18:7 19:15    23:13 44:21
     able 23:19          and/or 60:13         10:10           21:19 29:15         46:13,23 57:5
       28:10               62:8             assume 8:1        32:6 33:21          57:10 60:8
     above-refere...     animals 32:14      assuming 10:22    37:23 40:19         61:2
       60:11             ankles 15:9          13:5 25:13      40:20 52:5,5       Butler 54:21
     Absolutely          answer 8:22,23     attach 15:11      52:11 58:4          55:2
       17:22 32:19         8:23,24,25       attached 14:4,7 believed 56:12
                           16:17 30:20      attack 29:25    best 19:17,20                C
     accurately
       42:23               31:5 38:10         30:1,14,15      42:12 59:11        C 4:1,9 60:4
     acting 30:2           40:4,6 42:2        31:18,23 32:12better 35:10         called 30:12
     action 59:14,18       42:12 44:24      attacked 32:1     39:25 40:10        Calls 40:3 49:18
     additional 10:14      45:1 49:13         56:6          bigger 21:20         capacity 13:17
     admitted 45:21        50:18            attacking 22:10   29:19 36:22         54:7 55:10
     affect 7:23         answered 30:17       29:22,24        37:8 45:20,21      car 9:20 20:8
     affirmative 16:13     31:4 34:14         32:2 35:20      45:22,25           care 32:14
       44:25               46:7 50:5,18     attention 25:12   46:5 47:11,22      carries 11:16
     afternoon 3:15        50:22            attorney 8:10     49:2               carry 11:17,19
       5:17 19:23        answering 38:2       16:16 59:16   bit 16:22 27:17       13:12 14:22,25
     age 5:10              43:2             attorney's 17:13biting 21:18          15:2,4 36:14
     aggressive          answers 16:2,6     August 1:17 3:13blacktop 27:20       carrying 12:25
       30:2 33:2           16:13              38:11 42:25   blind 56:15           13:3,15 14:18
       40:18,24 41:1     anyway 8:2           60:10 61:3    blood 35:22,23        14:19
       41:7 42:7         apart 44:9         automatically     35:24 36:1         Carter 6:19,21
     aggressively        apparently 35:6      28:21         Bluff 6:13 10:12      17:10,10 38:18
       38:2,6 40:18      appears 59:9                         10:22               54:24 55:2
                         application 18:4          B        body 15:1            cartridge 28:2
       41:4,16,19
       43:2,4,11,16        18:6 46:13       back 8:8 10:5   book 18:11           case 1:9 3:8
       44:14             approached          12:19 15:23    born 8:2              11:22 12:23
     ago 56:1              19:4 42:19        16:6 23:3 27:5 break 9:8,10          16:16,17 17:12
     agree 25:17         approaching         28:17,24         10:2 29:19          60:11 61:2
     AGREED 5:1            48:21,22,24       30:12 47:20      44:9,12            casing 28:1
     ahead 49:13         April 11:22         47:23 52:12    breed 19:18,20       cause 3:19
     aimed 49:6          area 21:3 27:19     52:22 54:3     briefly 10:8         CCR 4:18,19 5:4
     al 1:10 3:9,23      areas 27:2         bad 25:16 56:10   51:20               59:20
       60:8 61:2         arrest 56:18       badge 36:15     broke 20:10          certain 3:19
     Alaris 4:19 60:1    arrived 24:2       bang 34:19,24   brought 56:8,9       CERTIFICATE
     alarmed 50:8        asked 10:7         barking 30:1    brown 22:2            59:1
     alive 32:25           30:17 31:4        48:25 50:10      50:6               Certified 3:17
       35:4,6              42:25 46:6       basic 8:20 9:11 bullet 29:14          5:4 59:6
     allegedly 32:11       50:4,17,22       basically 9:15    37:6,10,11,15      certify 59:8
       33:2                52:11             16:16            51:24               62:5
     altercation         asking 8:14        Bates 17:1 52:7 bullets 14:2         CEUs 10:16
       18:22,23            16:20 40:7,8     bear 16:5       bunch 31:15          chamber 13:23
                           42:8,9 43:9      beginning 7:21 Buren 1:9 3:8          13:24 28:21


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
                                        EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 18 of 26 PageID #: 253

                                     CHARLES ROPER 8/25/2020

       51:3,22            clue 40:6            51:18 55:12       18:20 19:21         54:18 55:11,15
     chance 35:10         code 18:11           57:16 62:9,13     31:23 39:18,19    describe 10:18
     change 61:7,11       collar 25:8,10     correction 27:6     41:7 42:16          11:2 14:25
       61:15,19,23        college 6:6,11     corrections         46:25 54:13         20:18 21:25
     changes 60:13        color 22:3           60:13             54:15 61:3          27:24 29:23
       62:7,10            come 32:4,6        counsel 5:2,2      day 3:15 12:25       30:24 31:10
     charges 58:2         coming 29:20         15:17 59:13,16    13:9,11 14:19       32:2 38:6
     Charles 1:15           29:25 30:22      county 3:15 6:19    20:14 21:23         44:25 47:15
       3:12 5:9,19          30:24 31:6,19      6:21 17:10        22:5,11,14          49:8 50:2
       16:14 42:3           35:25 48:8         38:15,18 54:18    23:14 24:14       described
       44:7 46:17           50:1               54:22,25          34:6 35:12,13       30:18 42:6
       60:10 61:1         comments             57:24,25 59:4     36:17 37:3        desired 60:13
       62:5,20              47:12              62:3              38:23 50:25       different 10:1
     check 47:19          Commission         couple 16:25        56:7,18 62:14       11:7 14:7 15:12
     chief 8:13             62:24              46:9 51:8,11     days 45:8 54:14      42:11 48:6,21
     choice 57:13,14      common 11:13       course 10:23        60:17               49:9
     circumstances        Community 6:11       11:7             dead 35:4,17,18    DIRECT 5:15
       49:10              complaint 12:8     court 1:1 3:1,17   deaf 56:15         direction 48:8
     citation 57:22         16:17              3:20 4:18 5:4    dealing 49:9         59:12
       58:4               completed 6:5        8:16,18 9:3      Dear 60:9          directly 26:11
     citations 57:18      concealed 13:9       15:20 38:11      deceased 19:10       27:15 48:18,19
       57:23                13:12              43:1 58:9        declare 62:12      dirt 26:24
     cities 46:22         conducted 10:8       59:6             defend 53:21       distinctive 50:7
     citizens 9:13        confronting        Courthouse         defendant 16:14    District 1:1,2 3:1
       49:9                 34:23              3:16             defendant's          3:2,20,20
     city 1:9 3:8,22      confuse 14:15      Crawford 38:14      38:3 43:2         Division 1:3 3:3
       6:12 7:2,6,10      considered           38:20,22         Defendants 1:11      3:21 4:14
       7:13,17 8:13         44:23            crazy 41:23         3:10,23 4:8       doctor 40:5,8
       9:11 10:15 18:11   consisted 11:3     CROSS-EXA...        5:3               document
       46:13,23 47:6      consistent           53:12            defending 54:2       42:25
       57:5,9,23            52:14,20 53:3    curb 20:24,25      defense 16:13      documents
       60:7 61:2          Constitution       curious 45:10      demean 46:24         16:21
     clarified 45:11        46:20            current 7:9        department         dog 18:21,22,23
     class 46:22          contact 35:9       currently 11:17     7:17 10:1 17:10     18:25 19:3,17
     classify 31:12       copier 39:17                           18:8 36:2           21:18 23:24
     clear 27:23          copies 60:10              D            38:15 44:22         23:25 25:5
       28:11,12,14        copy 17:13,14,14   D 2:1               53:23               26:17 27:19
       50:21 52:1           17:16 39:17      D-R-A-C-O 19:8     departments          29:9,13,17,19
     cleared 28:16          58:16,19,21      Dale 20:22          11:14               29:23 30:6,10
     clearing 15:14         60:12             24:10,13,23       deposes 5:11         30:15 31:17,19
     clerk 47:6           corner 39:6,7       27:7              deposition 1:15      31:23 32:1,2,7
     client's 8:21        correct 9:15       Damon 4:14          3:12 5:3,13         32:8,11,13,18
     close 27:12            10:25 16:3        16:25 51:7         8:21 9:7            33:2,6,17,17,18
       30:6 32:13           33:17,21,23      damon@kpwl...       58:25 59:9,14       33:25 35:3,16
       39:8 47:21           34:1,4 36:18      4:16               60:10 62:6,8        35:18 41:12
     closer 8:18 27:1       37:8,9 45:17     date 11:21 12:2     62:11               42:7,18,19,19
       40:12,15 42:7        45:23 47:9        12:11,22 13:1     deputy 53:1          42:20 43:4,10

                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                       Fax: 314.644.1334
                                         EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 19 of 26 PageID #: 254

                                  CHARLES ROPER 8/25/2020

      43:16 44:7,10      47:19 55:24      enforcement            18:16,18 34:6        33:18 37:3
      44:11,12,13      drafted 16:15        6:17                 58:12             firearm 10:19
      45:20,21,22      draw 33:12         enforcing 46:1      faithfully 46:24        11:10,13 12:25
      45:25 46:5       driver's 26:14     entitled 46:14      fall 52:1,3             57:7,11
      47:11,13,16,21     29:6             errata 60:11,13     familiar 45:16       firearms 10:24
      47:22 48:2,4     driving 20:3,6,8     60:16 61:1        family's 30:11       fired 11:6 26:17
      48:11,17,25        20:14 26:25      Escape 20:7         faster 51:8             26:23 27:8,12
      49:2,5,24          53:14              53:15             father 22:24            27:21 28:6
      50:1,2,6,8,13    dropped 28:15      et 1:9 3:8,23       father's 44:5,8         29:21 33:16,16
      56:16 57:20        51:21              60:8 61:2         father-in-law           33:22 44:9
     dog's 19:5        drug 32:7          eTran 58:17,22         19:16 22:18,25    firing 29:7 46:4
      36:22,25         duly 59:9          Evening 19:24          23:11,20,23          52:14,18 53:3
     dogs 18:15,17     duties 9:11        event 41:10            24:11 32:1,3,12   first 6:14,17 10:8
      21:9,10,10,13    duty 44:24         everybody 9:24         54:3 56:8            19:2,22 21:14
      21:16,22,25                           11:15             father-in-law's         25:14
      22:6,6,9                  E         exactly 43:6           18:21 19:1,3,5    Fisher 4:8 60:5
      24:15,24 25:1    E 2:1 4:1,1          49:6 55:4            22:10,19 25:5     five 27:14 47:25
      25:10,14,19      eager 8:24         EXAMINATION            27:18 29:9           52:8
      26:16 27:12,18   ear 35:25            5:15 57:3            35:3 47:20        five-feet 30:8
      29:8,8,8 32:5    easier 16:24       examined 3:13          57:20             flip 51:8
      32:21 33:8,9       39:7               5:10              features 50:8        flood 7:14
      33:23 34:11,23   east 4:14 27:4,7   Executed 62:14      February 12:8        fly 29:16
      35:9,20          Eastern 1:2 3:2    Exhibit 2:13           12:21 13:14       follow 44:23
      36:20 38:2         3:20               15:21 16:9,11     feel 42:3            follow-ups
      41:6 43:2 44:6   education 6:4        16:12 17:8,9,19   feet 27:14 31:14        56:25 57:2
      56:6 57:19       eight 3:14 51:3      17:23,25,25          31:14             foot 47:24
     doing 21:16       either 21:22         18:10,13 37:22    fell 32:5 50:14      Ford 20:7 53:14
      38:15 55:10        26:13 56:20        38:23 43:15          51:25             foregoing 59:9
     Doniphan 23:17    eject 28:1           44:18 45:17       felt 50:1               62:6,13
      23:18            Eleventh 4:20        46:12 51:5        fenced 23:5,9        forenoon 3:14
     Donna 6:3         else's 9:20          52:7 58:5         fighting 32:5        forgot 7:20
      25:21 27:9       employed           Exhibits 2:11,20       44:6              form 43:5 52:19
      38:3 47:12         59:13,16         exit 26:1           figure 14:10            52:20,24
     door 26:2,3       employee           exited 32:17           26:7                 53:2,2 62:7
      34:19,20,24        59:16            expect 9:6          file 17:11           formal 45:3,5,11
      34:24            employment         Expires 62:24       filed 16:16 38:10       45:11
     double-check        6:18,24 9:10     explain 30:3           42:25 58:7        four 47:24,24
      40:22              18:4,5 46:13       38:6              filing 60:18         frame 7:12
     doubt 26:4        empty 28:1         explanation         final 51:6,16        free 42:3
     Draco 19:6,9,18   EMS 54:22            13:20             financially 59:17    friends 24:21
      19:23 20:4,14      55:8,11,18       expressly 5:7       find 16:24 60:10        34:3
      20:19 21:13,17   EMT 6:8            extent 40:4         fine 5:21 6:15       fritz 39:18
      22:6,10,22,22    enclosed 60:10       41:22                14:16 45:15       front 15:23 21:19
      23:23 24:2,15      60:11                                   53:11                23:7,9 26:9,12
      25:2,7 29:20     Enclosures                  F          finish 8:22             27:15 29:5
      32:4,8,9,23        60:25            fact 55:7           finished 46:10          34:8 48:7
      32:25 34:11      ended 32:8         fair 9:4,5 16:18    fire 11:3 28:10      further 38:7,8

                                 ALARIS LITIGATION SERVICES
    www.alaris.us                   Phone: 1.800.280.3376                          Fax: 314.644.1334
                                      EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 20 of 26 PageID #: 255

                                 CHARLES ROPER 8/25/2020

      58:12 59:15       20:19 21:7       health 56:5,10        40:12,15 41:8    Jeffrey 22:20
                        26:18,22 27:8      56:14               41:19,20 42:8      44:5
             G          32:6 35:21       hear 17:3             42:17 45:4       Jennifer 1:6 3:5
     gap 31:14          44:8,10 50:14    hearing 8:17          54:13 55:12,14     3:22 24:19
     general 35:12      52:2,4,6         heart 11:8            55:17,20           60:7 61:2
       36:14          growling 50:10     heartless 32:16       57:19            Jeri 47:7
     getting 9:25     guarantee          held 7:18 14:2      inconsistent       Jim 12:4
       20:1             49:25            help 15:18 34:11      52:17            job 8:15
     give 8:23 13:20 guess 15:3            46:24 51:8        Independence       jog 31:13
       27:14 38:13,24   48:23 49:20      helps 12:4            20:21,22 27:6    join 42:4
       39:22 46:9       58:6             highest 6:4           29:12            Jr 4:4 8:10
       51:7 57:6,12   gun 13:17,24       hill 29:12          indicate 60:13     jumping 16:24
     given 53:22        14:2,4,13        hip 13:4,6 14:18    influence 7:22     June 19:12 56:3
       57:18,22,25      26:19 27:23        26:20             informal 45:6      jwsj@schottelj...
     giving 8:15        27:24 28:3,6     hired 57:5,9        initial 15:15        4:6
     Glock 11:12,17     28:9,18,20,22    hit 49:5,7          initialing 17:21
       11:20            28:24 37:18      hold 12:12 13:22    inside 23:23,25             K
     go 8:4 12:15       49:14,15 50:21   holster 13:5          31:15            Kayser 4:9 8:6
       14:8 17:4,5      50:22,25           15:2,10           intended 32:18       10:3 17:20
       23:19 26:17      51:17 53:22      holsters 15:13      intention 32:20      30:17 31:2,4
       27:1 28:2,21   guns 57:12,16      home 52:13          interested           38:18 39:3
       29:20 32:12    guys 8:11          honestly 15:5         59:18              40:3 41:22
       34:10 38:23                         22:4 25:9         interrogated         42:2 43:5,18
       42:23 49:13            H            29:15               38:14              43:22 44:2
       51:8 54:11     hackles 30:12      horrible 56:14      interrogatories      46:6 49:12,18
       58:9             30:22 50:11      hours 3:14 10:16      16:2               50:4,17 51:13
     God 46:24        hair 30:12         house 23:2,3,7      interrogatory        52:19 56:24
     going 8:14,25    hand 15:16,19        23:12,17,18         16:6 44:20         58:14,17,21
       29:19 31:18      51:5,7             34:9,10 44:5      intersection         60:4,9
       32:8 36:8      handed 57:23         49:16 56:8,10       19:4             Keck 4:13
       40:23 42:4     handgun 14:17      human 31:23         investigated       keep 23:23
       50:9 52:24       14:22,25 15:2      33:3                57:24            kicked 53:10
       58:1,5         handguns 14:7      hungry 20:1         investigation      killing 35:2
     good 5:17 8:15     14:19 15:8       hurt 50:9             17:11 38:16,24   kind 8:20 11:10
       9:2 15:24      handle 13:25       husband 44:7,9      involved 11:8        11:15 13:14
       24:21 49:8     happen 22:14         44:12             issue 56:20          18:17 19:18
     Gotcha 15:6        28:3                                 issues 8:17          22:25 32:15
     grab 16:25       happened                    I                               38:24 57:6
     grade 6:4          26:16 27:21      identify 16:1,11            J            58:19,21
     grass 26:24        29:17 37:18        16:23 18:3        J 3:17 4:18 5:4    kinds 15:12
       29:16            41:20 48:9       ignoring 29:10        59:6 60:23       knew 31:19 34:1
     grassy 27:2,5      50:13 51:23      incident 11:21      jam 28:11,12,14      34:7
       27:19          happening            12:8,11,22 13:1     52:1             knock 34:19
     great 15:16        40:13              17:11 18:21       James 4:4 8:9      know 8:16,23
     grip 13:25 14:8  happens 40:1,2       19:21 23:15,16    jammed 27:23         8:25 9:9 11:4
       14:14            40:10,15           24:14 25:7          27:25 28:7,9       11:4 13:19 15:5
     ground 18:24     head 12:6 49:6       39:20,23            51:17,24           15:7,25 17:13


                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376                        Fax: 314.644.1334
                                     EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 21 of 26 PageID #: 256

                                  CHARLES ROPER 8/25/2020

      19:17,19,20      LLC 4:13           14:1,15 15:3,4   moment 33:10      notary 3:18 5:5
      21:22 22:4,16    LLP 4:8 60:5       15:6,9 20:25      39:12             47:8 60:14
      24:15,20 25:9    loaded 28:2        27:24 30:2,24    money 6:25         62:23
      26:4,5,8         location 37:17     38:9 49:25       month 23:21,22    noticed 45:5
      29:13 30:2,11    locations 15:1     56:16            months 40:1,11    nowadays 11:14
      30:15 31:12,20   long 9:7 33:12    meaning 33:20      41:19 55:25      number 39:8
      36:3,6,20,22       38:23 56:1      means 13:19,20    morning 19:23      44:20 52:7
      36:25 37:2,10    look 9:2 15:22     13:22 31:10      move 44:11
      37:11,19 38:5      15:24 16:23      38:3              50:14                    O
      42:13 43:23        18:12 37:22     meet 20:22        moved 56:9        o'clock 3:14,14
      45:9,20 47:24      39:2,15 44:18   memory 39:25      movies 15:7       oath 46:15 47:1
      48:21 49:6,21      46:10,11,12,14   40:9,14          multiple 11:6     object 42:5
      58:6             looked 8:11       mentioned 30:4     15:12              43:5
     knowledge           18:14 21:25     Mesey 1:6,6 3:5                     Objection 31:2
      37:5               50:2             3:5,21,22                N           40:3 43:18
                       looking 31:21      24:19 56:17      N 2:1 4:1 60:17     46:6 49:12,18
               L         44:20            60:7,7 61:2,2    name 5:18,19        50:4,17 52:19
     lapse 7:10        lot 17:1 51:15    Meseys 8:12        5:20,21,23       observe 30:10
     law 6:17 46:19    loud 44:2          34:3 35:9         6:2 8:9,11 19:5 observed 37:20
     lawful 5:10       louder 8:18       Meseys' 34:1       21:23 22:19      occasion 50:15
     laws 45:17 46:1   Louis 4:5,10,20    36:20 57:19       36:20,22 37:1 occurred 38:25
        46:22            60:6,18         messages 37:13     47:6 61:1,2        39:23 41:8
     lawsuit 8:12      lunch 20:1        middle 5:23        62:11            occurrence
     laying 18:24,25   lying 44:7         20:23 21:3       near 21:13 22:6     22:21 37:18
        35:21 52:6                        24:4,23 26:12     24:15 25:2       offered 6:25
     leash 22:22               M         middle-ish 21:3    29:9 42:10       office 6:20
        45:17,22 46:1 mag 14:5           Mind 53:8          47:17              36:13 46:15
        46:1            magazine 13:23 mine 20:10 47:4     necessarily         46:24 47:1
     leashed 18:17       14:3,4,11 28:15 Mine's 17:17       11:15              54:19 60:17
     leaving 44:4        28:17,20,24      39:11            necessary 62:9 officer 6:8,10,15
        54:10            50:23 51:21     minimum 23:21     neck 21:21          7:2,6,19 9:12
     Lee 5:24           magazines 14:6 minute 33:13         30:12 35:25        9:15 10:9,18,19
     left 17:24 27:16 Main 3:16          minutes 33:14     need 43:8           14:21,24,24
        44:10 54:10     Man 17:1          46:9 53:9        needed 58:2         46:19 54:8,14
        56:15           marked 15:15,21 mischaracteri...   neither 26:17       55:21 57:6,10
     Let's 12:12         16:9,11,22 17:1  42:5              59:12            officers 15:8
        38:23            17:8,19,23      missed 46:10      never 42:6          44:23 49:8
     licensed 6:14       39:3,4          Missouri 1:2,9     49:21 58:6,8       57:24
     Line 61:5,9,13,17 Market 4:9         3:2,8,16,19,20    58:9             Oftentimes
        61:21            60:5             3:23 4:5,10,15   Nina 37:1,6,8,11    8:24
     Litigation 4:19    married 5:25      4:19,20 10:10     37:14            oh 8:24 14:12
        60:1            mask 8:16         13:13 46:21,23   non-prescripti...   21:1 26:11 31:3
     little 16:21 27:16 matters 49:10     59:2,7 60:6,8     7:23               32:24 38:12
     live 23:1 24:12    Max 36:23 37:6    61:2             noon 19:25          38:19 39:6
        52:8             37:7,8          mixed 19:20       north 3:16 4:20     45:13 58:22
     lived 23:13        mean 9:21        MO 60:18           27:6             okay 5:23 9:17
     living 34:7         10:20,21 11:15 mode 30:14,16      notarized 60:16     9:19,25 10:5,11


                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                   Fax: 314.644.1334
                                       EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 22 of 26 PageID #: 257

                                      CHARLES ROPER 8/25/2020

       11:2,13,17,19,21           P           22:15               policies 44:22      pull 16:25
       11:25 12:25        P 4:1,1           pertain  18:15,16       44:25             pulled 47:23
       13:2,5,11,17,24    P.C 4:3           Phelps   3:15         policy 45:3,6,6      48:1,1,4,10,17
       14:15,21 15:6      p.m 5:13 58:25      59:4                Poplar 6:13          50:3
       15:14,15,25        page 2:3,13       Phillips 2:5 4:13       10:12,22          purchase 57:11
       16:5,20,20           37:23 39:2,8      4:14 12:4,7,12      Portia 4:9 60:4      57:15
       17:18 18:9,12        43:13,15 44:19    12:15 15:18         position 46:19      purpose 46:4
       18:16,20 19:2        46:14 60:11,14    31:3 42:4           positioned          put 15:3,10 24:5
       19:9 21:4            60:17 61:5,9      51:10 53:8,13         49:15              28:17,20,23
       23:18 24:5,11        61:13,17,21       56:22 58:18         possess 46:18        43:10 48:23
       24:22 25:10        pages 16:25       physically    31:6    possibly 58:2       putting 49:22
       25:13 26:6,11        17:1 18:13 51:8 picture 52:5          power 53:8
       28:12 29:7                           pictures 36:1,3       prepared 12:3               Q
                            51:12
       30:21 31:22        paper 11:6 52:16 pkayser@fish...        prescribed          qualifications
       33:25 35:2         Paragraph           4:11                  46:19              46:18
       36:5,20,25           37:23           place  44:22          prescription        quantity 52:8
       37:7,25 38:5       park 24:1,3,5       45:4 46:2             7:22              question 7:20
       39:14,22           parked 24:9,22      56:17               press 58:2           8:24 30:20
       40:14 41:5,15        27:1            plaintiff 1:16 5:11   pretty 15:3 18:14    41:18,24 43:21
       41:16,17 42:21     part 17:15 38:10 plaintiff's 38:2         41:25 49:8         44:24 45:2
       42:21 43:13        particularly        43:1 44:18          prevent 32:9         49:13 50:22
       44:4 45:16           18:12             46:11               previous 42:5        51:6,17 55:23
       46:17 47:8,15      parties 59:14,17  Plaintiffs  1:7 3:6     43:13             questioned
       48:16 49:22        partner 9:20        3:22,24 4:3         printed 45:18        38:14
       50:20 51:12        pass 19:11          5:2                 prior 22:5 24:14    questions 2:3
       51:23 52:3,7       passed 19:13      plan  33:9              31:22 34:23        5:16 7:24 8:14
       52:17 53:6,14        40:11 55:24     Platt 47:7            probably 47:24       16:21 53:7,9
       55:1,3,7,14        passenger's       please 5:18             51:25              53:13 56:23
       56:2,5,11,13,17      20:16 26:7        44:19,21,25         procedures           57:4
       57:14,25 58:4      patrol 9:15,19      60:10,12,16           44:22 45:1,3,6    quick 10:2 48:9
     old 19:9,13,16,17    Patterson 4:8     plural 21:11            45:7               51:6,7 57:1
       20:11 56:16          60:5            plus 13:18,20         produced 3:12       quit 7:13
     Olive 4:4            paws 21:19,19     point 7:1 24:2,3        5:10              quote 19:15
     once 23:21,21        pay 25:12           29:3                property 52:13
                                                                                             R
     one's 37:7,8         penalty 62:12     pointed 44:6          property-dam...
     opinion 40:8                           Pokorski 3:17           57:22             R 4:1
                          pending 3:19                                                R-O-P-E-R 5:22
     opposing 15:17       people 8:24         4:18 5:4 59:6       prosecutor
     ordinances                               59:20 60:23           58:3              racked 28:15
                            42:10                                                       51:21
       46:23              people's 15:9     police  6:8,10,15     protect 9:13
     original 60:11                           7:2,6,17 9:12         33:6 46:8         raised 30:13,22
                          perjury 62:12                                                 50:11
     outcome 59:18        permit 13:12        10:9,17,19 11:13    protected 31:16
     outside 14:17                            14:21,24 18:7         49:23             ran 29:11,17
                          person 13:3                                                   33:17,23
       23:24 33:5,8         15:2 22:16        36:14 44:22         provisions
       34:22                                  46:19 53:17           46:21             range 30:9
                            32:16 49:16                                               ranges 11:7
     owner 24:15          personal 53:25      53:22 54:8,11       pry 55:23
       32:10 52:9                             54:14 55:21         public 3:18 5:5     ranks 7:18
                          personally                                                  rate 11:8
     owners 24:18                             57:6,10,23            60:14 62:23

                                      ALARIS LITIGATION SERVICES
    www.alaris.us                        Phone: 1.800.280.3376                        Fax: 314.644.1334
                                           EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 23 of 26 PageID #: 258

                                     CHARLES ROPER 8/25/2020

     reaction 47:16      reporter 3:17       Rivers 6:11          30:19 31:8       SHEET 61:1
     Reactionary           4:18 5:5 8:17     road 24:4,8          38:19,22 39:4    sheets 60:11,13
       31:14               15:20 17:3          27:4,6 44:6        40:7 41:25         60:16
     read 36:24            58:16,19 59:1     road's 21:5          42:15 43:9,20    sheriff's 6:19,22
       39:12 42:17         59:7              Robbie 32:6          43:23,25 46:9      10:10 17:10
       43:8,19,24        reporter's 8:19     Robin 1:6 3:5,21     49:14,22 50:7      36:2,12 38:15
       44:1,2,17 45:1      9:3                 24:19 60:7         50:20 51:11,16     54:18
       46:15 58:14       requested 17:16       61:2               52:23 53:2,6     shirt 55:8
       60:12 61:6,10     require 13:13       roll 24:6            57:1,4 58:22     shoot 11:9 32:18
       61:14,18,22       required 57:10      Rolla 3:16         scoot 8:17           47:13 50:16
       62:6              reserve 54:14       Roper 1:15 3:12    seal 47:8          shooting 11:8
     real 10:2 51:5        54:18 55:11,15      5:9,19 6:3       seat 20:16 26:7      48:2
     really 17:3 42:14   reserved 5:7          16:14 44:7       second 8:5 17:6    shorthand 5:4
     reason 9:8 61:7     residence             46:17 60:10        33:18 43:25      shortly 39:23
       61:11,15,19,23      22:25 54:10         61:1 62:5,20       44:19            shot 26:18,23
     reasonable          respect 17:11       round 28:21        secondary 15:4       27:8,13,22
       35:8                22:24 29:4        rounds 52:8,12     see 15:7 19:2        28:6,10 29:7
     receipt 52:13         32:21               52:15,18 53:4      23:19 27:11        29:21 33:16,16
     receive 10:14       response 8:16       rules 8:20           35:22 36:4         33:18,22 37:6
     received 17:13      restroom 9:8        run 11:9 31:13       38:1 40:24         37:10,11,14
       17:13,14          result 57:19        running 32:4         41:1 42:21         44:10,13
     record 8:4,7,8      retained 2:20       runs 27:4,6,7        44:15,16 47:18     45:20,21,21
       10:4,5 12:16,18   return 60:16                             56:7               45:25 47:11,16
       12:19 15:21       returned 52:9,9              S         seeing 36:7          47:22 49:2,8
       16:9,10 17:4,5    reviewing 12:20     S 4:1,14           seen 15:6,8          50:3,13
       17:7,8,19,23      right 9:6 10:6,12   Sarah 3:17 4:18      17:15,25 18:9    shots 37:3
       43:15,19 44:3       10:22 11:23         5:4 59:6,20        22:6,9 29:15       50:15
       46:16               12:9,10,22          60:23              31:22,23 32:11   showing 30:1,4
     records 12:21         13:4,6,8 14:6,7   save 32:10           33:1,2 37:21       30:7,21 50:11
     REDIRECT 57:3         14:10 16:1,8,15   saw 19:22 20:4       44:5 45:18       side 20:24
     reduced 59:11         16:20 18:9,20       20:14 21:6,14      58:8               26:13,14 27:1
     referred 49:11        19:21 24:8          21:17 22:5,13    sell 15:12           29:1,2,6
       49:16               25:2 29:2           22:21 24:2,16    sense 35:12        sign 58:15
     referring 25:1        35:6 36:9           30:6 37:20       sent 16:3 37:13      60:13
       26:19               38:11,13 39:2     saying 52:23       sentence 42:24     signature 5:6
     related 59:13         39:5,10,25        Sayler 4:8 60:5    separate 33:9        16:5 47:3
     relating 10:24        40:10 41:3,7      says 5:11 38:1     September            60:11,13,17
     relative 59:15        41:13,20 42:15      46:17 52:8         60:3               61:25
     released 42:19        42:23 46:14       scene 42:10        series 8:14        signed 46:25
     remember              47:11 48:15       Schottel 2:4,6     seriously 26:4     Sincerely 60:20
       19:22 36:7          51:5,7 52:10        2:20 4:3,4       services 4:19      sir 7:25 9:16
       40:9,10,23          53:6,15 54:15       5:16 8:4,8,9       55:5 60:1          10:13 11:1,18
       52:3 55:4           54:19,22,25         8:10 10:5,6      seven 13:18,20       12:24 13:1,7,10
     remove 35:10          55:8,25             12:5,10,13,17      13:22 50:24        13:22 14:9,20
     render 62:9           56:22 57:18         12:19,20 15:19     51:1,2             14:23 16:4,7
     report 12:2           58:14               15:22 16:10      share 9:18,21        16:19 18:19
       36:24             Ripley 54:18          17:5,9,22,24       9:23               20:5,17,21

                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                       Fax: 314.644.1334
                                         EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 24 of 26 PageID #: 259

                                    CHARLES ROPER 8/25/2020

       21:12,24 22:8    south 27:7            32:4 44:8                  T         third 37:23
       22:12 23:4,6     Southeastern        steps 31:9,11,16    tail 30:13,13      This'll 51:6
       23:10 24:7         1:3 3:3,21          33:13               50:11            thought 31:17
       25:6,15,20       speak 8:18 58:2     stiff 30:13 50:12   take 9:7,8,9       threat 49:17
       26:21 28:5,8     specialized 6:7     STIPULATED            10:2 15:24       threats 49:11
       28:13,19 30:5    specific 44:19        5:1                 17:20 27:14      three 6:11 9:22
       33:4,7,24        specifically        stop 32:24 50:1       31:9,11,15          9:23 27:14
       36:2,10,21         42:8              stopped 21:8          33:12 36:9          30:8 31:14
       37:16 38:4,12    speculation           24:4 29:21          37:22 39:12         44:6 45:8
       39:1,16,21,24      40:4 49:19        story 41:9            39:15 46:11,12      47:24
       40:16 42:22      spell 5:17,19       straight 31:21        58:17,22         threw 38:21
       45:24 46:3         19:7              straight-forwa...   taken 1:16 5:3     throat 21:20
       47:10 51:4,19    spells 19:8           42:1                36:12 59:10,15   ticket 56:20
       53:16,18,20      Springfield 4:15    street 3:16 4:4,9     60:10 61:3       time 5:13 7:12
       53:24 54:1,4,6     13:16               4:14,20 20:21     talking 9:1           9:10 19:13,23
       54:9,12,16,20    ss 59:3               20:23 24:10,11    talks 41:11           20:2,3,9 21:16
       54:23 55:9,13    St 4:5,10,20          24:13,23 27:2     targets 11:3,6        22:21 23:15,16
       55:16,19,22        60:6,18             27:2,19 29:12     teach 11:4,5          23:19,24 25:4
       56:19,21 57:8    stand 48:7            60:5,18           teeth 30:1,4,7        25:7,21 28:2
       57:17,21 58:11   standing 26:9,11    streets 9:19          30:21 50:11         31:5 33:11,15
       58:20              29:3 34:8         stress 11:7           56:15               33:19 35:4
     sitting 32:15      start 7:15 17:21    stroke 56:12        tell 51:10            42:7 45:4
     situated 14:11       51:13             struck 29:13        testified 31:17       48:9,25 49:2
     situation 35:11    started 25:14,18    stuff 11:9            33:1,21 52:21       50:18 54:17
       49:21            Starting 5:13       subject 11:22       testimony 40:14       55:5,12 58:25
     six 3:14           state 3:18 5:17       12:23 17:12         42:6 52:18,24    times 22:13
     slide 28:15          13:13 43:16         30:19 42:11         53:3 59:8,10     tired 51:14
     smaller 21:18        44:21 46:21       subscribe 62:11     text 37:13         today 8:19
       29:11 36:25        46:22 59:2,7      subsequent          Thanks 15:14       told 42:10 58:1
     Smith 4:8 60:5       62:1                41:3              theirs 37:2        top 12:6 25:4
     SNLJ 1:9 3:8       stated 42:17,24     substance 7:22      theirself 9:24        37:24 39:6
     social 54:5          45:10               62:8              thereon 62:10      total 37:3
     solemnly 46:17     statement           Suite 4:10 60:6     thereto 59:17      training 6:7,9
     son 20:11            25:16,17          support 46:20       thick 17:17           10:7,8,14,18
     son's 20:7,8         38:25 39:13       sure 10:3 12:13     thing 35:8 42:9       10:23,24 11:3
       53:14              39:18,22            12:17 14:5          42:11 43:7          11:10
     sorry 13:25 17:3     40:17 41:2,9,11     15:24 17:22       things 39:7        transcribed 5:5
       19:1 20:18         41:14 42:9,16       17:25 25:22         40:9 49:9,9      transcript 9:2
       22:25 31:3         43:3,10,14,16       32:25 34:15       think 6:16 17:24      60:13
       32:24 33:15        43:19,24            35:3,16,18          19:8,25 31:17    trick 45:14
       33:19 38:13,19   statements 41:3       51:10               32:9 37:14       trigger 50:3
       38:22 55:2       states 1:1 3:1,20   surface 26:22         39:3,8,25        truck 25:13,18
       55:23 58:23        43:1 44:21        surprised 8:11        40:21 47:6          29:4 47:20
     sound 11:23          46:20             swear 46:18           48:19 51:6,12    true 28:10 62:9
       12:9,10,21       station 57:16       sworn 3:13 5:10       53:6                62:13
       38:11 52:9       stays 36:16           59:9              thinking 32:15     try 8:22 30:1
     sounded 55:24      stepped 21:8                                                  35:8 44:9,11

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
                                        EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 25 of 26 PageID #: 260

                                    CHARLES ROPER 8/25/2020

       47:18               46:13,23 57:5    watch 15:7         44:4 46:8          8:2 10:16 19:12
     trying 9:14 11:5      57:10 60:8       way 21:21 31:15    49:20 50:6,19      56:3
       14:10 26:6          61:2              32:5 37:19        51:14 52:25       years 19:16
       28:2 45:14        vehicle 9:17        54:3              53:11 59:8,10     yelled 21:9
       50:21               20:13 21:8       ways 14:7          60:12 61:1,25      24:24 26:16
     turned 38:2,5         24:1,3,5,9,23    We'll 58:14       witnessed           34:14
       43:2,4,10,17        25:25 26:1,10    we're 9:1 12:14    22:15,17          yelling 25:14,18
     two 21:15,22,25       26:12,13,15,25   we've 43:25       word 40:17,24       29:8 33:8
       22:6,6,9            32:17,21 33:11   weapon 13:12       41:1,4,19 44:14
       24:15 25:1,10       44:8 53:17        13:15 33:6,12    words 41:23               Z
       27:18 29:8        vehicles 9:18       46:5 50:16        43:6
                                                                                        0
       31:9,11 32:21       9:22,23 34:15     53:21,25         work 6:21 9:23
       33:14,23          verbal 8:15        wear 13:5          14:21 51:14                1
       35:20 37:4        vest 36:16,17,19   wearing 55:7       54:11 55:11
                                                                                 1 2:14 15:21
       50:19 52:14,18    violations 18:17   went 10:18,23     worker 55:18
                                                                                    44:18 60:3
       53:3,9 56:6       visit 54:5          17:16 27:1       working 7:1,10
                                                                                 1-800-280-DE...
       57:1              visited 23:11,13    29:11 32:9        7:15 54:21,24
                                                                                    4:21
     type 26:22          visiting 54:3,7     39:17 44:11       55:1,2,5,10
                                                                                 1/30/2019 47:2
     typewriting 5:6     vs 1:8 3:7,22       47:20            works 9:24
                                                                                 1:19-CV-71 1:9
       59:12                                weren't 35:18     worth 53:9
                                W                                                   3:8
                                             57:22            wouldn't 24:6
             U          W 4:4                                                    10 44:20
                                            west 27:5,7       wound 26:8
     ultimate 46:4      wait 8:22                                                100-percent
                                             54:24 55:1       write 43:22
     understand         Walberg 22:20                                               25:22 35:3
                                            whichever 21:21   written 38:25
       7:24 10:21        44:5                                                    1010 4:9 60:5
                                            white 22:2 50:6   wrong 8:11
       33:19            walk 29:1 31:13                                          11th 60:18
                                            wide 21:5          33:22 39:8
     understanding       34:24                                                   15 2:14
                                            wife 20:15        wrote 43:12
       12:7             walked 28:25                                             16 2:15 19:16
                                             24:21 25:21
     uniform 53:19       29:18 34:21                                 X           1650 4:10 60:6
                                             27:9 28:25
     United 1:1 3:1,19   47:18                                X 2:1              17 2:16,17,18
                                             29:18,22,24
       46:20            walking 31:8                          XD-S 13:16            37:23
                                             30:23,25
     unjammed 51:17      41:14 42:18                                             1984 8:3
                                             31:16,18,19
       51:18            want 11:16 12:13                              Y
                                             34:3 37:13                                   2
     upper 39:5          15:11,18,23         38:3 40:25       yard 22:10 23:3
                                                               23:7,9 27:5       2 2:15 16:9,12
     use 9:8,20 11:11    16:22 17:4,20       41:14 42:18
                                                              yawning 51:13        37:22
       40:17 41:18,23    32:14 42:14         43:3,4,11,15
                                                              yeah 6:8 7:8,11    2's 16:11
       44:14 57:14,15    43:18 51:7          44:14 46:8
                                                               7:16 10:17 12:5   2/22/19 39:19
     usually 52:1        58:21               47:12,21 48:1
                                                               14:12 15:19,25    2:56 5:13
                        wanted 16:1          48:4,10,13,17
             V                                                 18:8,9 21:2,3     20 20:12 44:20
                         17:12               49:3,23 53:21
     v 60:7 61:2                                               35:23 37:13         62:15
                        wants 41:23          54:2
     vague 41:23                                               38:20 45:19       200 3:16
                        warning 26:18       wife's 6:2 39:9
       49:12,18                                                48:24 50:10       2016 6:16 7:5,9
                         27:13,21 28:6       43:14 47:15
     Van 1:9 3:8,22                                            51:1,11 52:12     2017 7:13
                         29:7 33:16,22      witness 5:6
       7:2,7,10,17 9:11                                        52:25 56:1,4      2019 7:16 11:22
                         44:10               18:21 31:6
       9:13 10:15 18:7 wasn't 34:15                            57:1 58:8           12:8,21 13:14
                                             38:20 40:5                            38:11
       23:13 44:21       35:16 55:2          42:13 43:8,24    year 6:15 7:4


                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                     Fax: 314.644.1334
                                         EXHIBIT A
Case: 1:19-cv-00071-SNLJ Doc. #: 35-1 Filed: 12/04/20 Page: 26 of 26 PageID #: 261

                                   CHARLES ROPER 8/25/2020

     2020 1:17 3:13     745 4:19 59:20
      60:3,10 61:3
     21 11:20 31:14            8
     22 11:12,17        83 39:2,9 43:15
     22nd 11:22 12:8    84 39:11,12
      12:21 13:14
                               9
      42:16
     23rd 38:11         906 4:4
      42:25
     24 10:16
     25 1:17 3:13
      60:10 61:3
             3
     3 2:16 17:8,9
       38:23 43:15
       51:5 52:7,7
       58:5
     30 60:17
     314-421-0350
       4:5
     314-561-3675
       4:11
     314-644-2191
       4:21
     3140 4:14
             4
     4 2:17 17:19,25
       17:25 46:12
     417-890-8989
       4:15
             5
     5 2:4,18 17:23
       18:10,13 45:17
     5:01 58:25
     53 2:5
     57 2:6
            6
     63101 4:5,10,20
      60:6,18
     65802-2408
      4:15
             7
     711 4:20 60:17

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376         Fax: 314.644.1334
                                        EXHIBIT A
